Exhibit 10.1
 
































CREDIT AGREEMENT




Dated as of September 14, 2018


among


VECTREN CAPITAL, CORP.,
as the Borrower,


VECTREN CORPORATION,
as the Guarantor,


BANK OF AMERICA, N.A.,
as Administrative Agent,


and


THE OTHER LENDERS PARTY HERETO











--------------------------------------------------------------------------------




Article I DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01
Defined Terms.
1
 
1.02
Other Interpretive Provisions.
18
 
1.03
Accounting Terms.
19
 
1.04
Rounding.
20
 
1.05
Times of Day; Rates.
20
   
Article II THE COMMITMENTS AND CREDIT EXTENSIONS
20
 
2.01
Loans.
20
 
2.02
Borrowings, Conversions and Continuations of Loans.
21
 
2.03
[Reserved].
22
 
2.04
[Reserved].
22
 
2.05
Prepayments.
22
 
2.06
Termination or Reduction of Commitments.
24
 
2.07
Repayment of Loans.
24
 
2.08
Interest.
24
 
2.09
Fees.
25
 
2.10
Computation of Interest and Fees.
25
 
2.11
Evidence of Debt.
25
 
2.12
Payments Generally; Administrative Agent’s Clawback.
26
 
2.13
Sharing of Payments by Lenders.
27
 
2.14
[Reserved].
28
 
2.15
Defaulting Lenders.
28
   
Article III TAXES, YIELD PROTECTION AND ILLEGALITY
29
 
3.01
Taxes.
29
 
3.02
Illegality.
34
 
3.03
Inability to Determine Rates.
34
 
3.04
Increased Costs.
35
 
3.05
Compensation for Losses.
36
 
3.06
Mitigation Obligations; Replacement of Lenders.
37
 
3.07
Survival.
37
   
Article IV GUARANTY
37
 
4.01
The Guaranty.
37
 
4.02
Obligations Unconditional.
38
 
4.03
Reinstatement.
39
 
4.04
Certain Additional Waivers.
39
 
4.05
Remedies.
39
 
4.06
Reserved.
39
 
4.07
Guarantee of Payment; Continuing Guarantee.
39
 
4.08
Keepwell.
39
   
Article V CONDITIONS PRECEDENT
40
 
5.01
Conditions of Initial Credit Extension.
40
 
5.02
Conditions to Delayed Draw Fundings.
41
   
Article VI REPRESENTATIONS AND WARRANTIES
42
 
6.01
Existence and Standing.
42
 
6.02
Authorization and Validity.
42



i

--------------------------------------------------------------------------------





 
6.03
No Conflict; Government Consent.
42
 
6.04
Financial Statements.
43
 
6.05
Material Adverse Change.
43
 
6.06
Taxes.
43
 
6.07
Litigation and Contingent Obligations.
43
 
6.08
Subsidiaries.
43
 
6.09
ERISA.
44
 
6.10
Accuracy of Information.
44
 
6.11
Regulation U.
44
 
6.12
Material Agreements.
44
 
6.13
Compliance with Laws.
44
 
6.14
Ownership of Properties.
44
 
6.15
Plan Assets; Prohibited Transactions.
45
 
6.16
Environmental Matters.
45
 
6.17
Investment Company Act.
45
 
6.18
Insurance.
45
 
6.19
Solvency.
45
 
6.20
Compliance with OFAC Rules and Regulations.
46
 
6.21
Patriot Act.
46
 
6.22
Anti Corruption Laws.
46
 
6.23
EEA Financial Institutions.
46
   
Article VII COVENANTS
46
 
7.01
Financial Reporting.
47
 
7.02
Use of Proceeds.
48
 
7.03
Notice of Default.
49
 
7.04
Conduct of Business.
49
 
7.05
Taxes.
49
 
7.06
Insurance.
49
 
7.07
Compliance with Laws.
49
 
7.08
Maintenance of Properties.
50
 
7.09
Inspection.
50
 
7.10
Merger.
50
 
7.11
Sale of Assets.
50
 
7.12
[Reserved]
51
 
7.13
Liens.
51
 
7.14
Affiliates.
52
 
7.15
Consolidated Debt to Capitalization Ratio.
52
 
7.16
Certain Restrictions.
52
 
7.17
Indebtedness.
53
 
7.18
Dividends.
53
 
7.19
Sanctions.
53
 
7.20
Anti-Corruption Laws.
53
   
Article VIII EVENTS OF DEFAULT AND REMEDIES
54
 
8.01
Events of Default.
54
 
8.02
Remedies Upon Event of Default.
56
 
8.03
Application of Funds.
57



ii

--------------------------------------------------------------------------------




Article IX ADMINISTRATIVE AGENT
58
 
9.01
Appointment and Authority.
58
 
9.02
Rights as a Lender.
58
 
9.03
Exculpatory Provisions.
58
 
9.04
Reliance by Administrative Agent.
59
 
9.05
Delegation of Duties.
59
 
9.06
Resignation of Administrative Agent.
60
 
9.07
Non-Reliance on Administrative Agent and Other Lenders.
61
 
9.08
No Other Duties; Etc.
61
 
9.09
Administrative Agent May File Proofs of Claim.
61
 
9.10
Guaranty Matters.
62
 
9.11
Treasury Management Banks and Swap Banks.
62
 
9.12
ERISA Matters.
62
   
Article X MISCELLANEOUS
64
 
10.01
Amendments, Etc.
64
 
10.02
Notices; Effectiveness; Electronic Communications.
65
 
10.03
No Waiver; Cumulative Remedies; Enforcement.
67
 
10.04
Expenses; Indemnity; and Damage Waiver.
68
 
10.05
Payments Set Aside.
70
 
10.06
Successors and Assigns.
70
 
10.07
Treatment of Certain Information; Confidentiality.
73
 
10.08
Set-off.
74
 
10.09
Interest Rate Limitation.
75
 
10.10
Counterparts; Integration; Effectiveness.
75
 
10.11
Survival of Representations and Warranties.
75
 
10.12
Severability.
76
 
10.13
Replacement of Lenders.
76
 
10.14
Governing Law; Jurisdiction; Etc.
77
 
10.15
Waiver of Right to Trial by Jury.
78
 
10.16
No Advisory or Fiduciary Responsibility.
78
 
10.17
Electronic Execution of Assignments and Certain Other Documents.
78
 
10.18
USA PATRIOT Act Notice.
79
 
10.19
Press Releases and Related Matters.
79
 
10.20
[Reserved].
79
 
10.21
Appointment of Borrower.
79
 
10.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
80



iii

--------------------------------------------------------------------------------




SCHEDULES
 
2.01
Commitments and Applicable Percentages
6.01
U.S. Taxpayer Identification Numbers
6.08
Subsidiaries
6.14
Liens Existing on the Closing Date
7.16
Certain Restrictions Existing on the Closing Date
7.17
Indebtedness Existing on the Closing Date
10.02
Certain Addresses for Notices
   
EXHIBITS
 
2.02
Form of Loan Notice
2.05
Form of Notice of Loan Prepayment
2.11
Form of Note
3.01
Forms of U.S. Tax Compliance Certificates
4.01
Form of Guaranteed Party Designation Notice
5.02(d)
Form of Opinion(s)
7.01
Form of Compliance Certificate
10.06(b)
Form of Assignment and Assumption








--------------------------------------------------------------------------------


CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of September 14, 2018 among VECTREN
CAPITAL, CORP., an Indiana corporation (the “Borrower”), the Guarantor (defined
herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent.
The Borrower has requested that the Lenders provide $200,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01          Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition”, means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Guarantor or
any of its Subsidiaries (i) acquires any going business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Act” has the meaning specified in Section 10.18.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Term Loan Commitments” means the Term Loan Commitments of all the
Lenders, as such amount may be reduced or increased as set forth herein.  The
Aggregate Term Loan Commitments as of the Closing Date shall be $200,000,000.

--------------------------------------------------------------------------------


“Agreement” means this Credit Agreement.
“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Term Loan Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Term Loan Commitments
represented by such Lender’s Term Loan Commitment at such time; provided that if
the commitment of each Lender to make its portion of the Term Loan has been
terminated pursuant to Section 8.02 or if the Aggregate Term Loan Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments and (b) with respect to such
Lender’s portion of the Term Loan at any time, the percentage (carried out to
the ninth decimal place) of the outstanding principal amount of the Term Loan
held by such Lender at such time.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
“Applicable Rate” means from time to time, the following percentages per annum,
(a) 0.70% with respect to Eurodollar Rate Loans, (b) 0.00% with respect to Base
Rate Loans and (c) 0.10% with respect to the ticking fee.  The “Applicable Rate”
for any Incremental Term Loan shall be the percentage per annum provided in the
definitive documentation for such Incremental Term Loan.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 10.06(b) or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Guarantor and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Guarantor and its Subsidiaries for such fiscal
year, including the notes thereto.
“Availability Period” means, with respect to the Aggregate Term Loan
Commitments, the period from the Closing Date to the earliest of (a) March 31,
2019, (b) the date of termination of the Aggregate Term Loan Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans pursuant to Section 8.02; provided that the
Availability Period with respect to the Aggregate Term Loan Commitments shall
automatically terminate upon the full funding of the Term Loan or upon the third
draw on the Term Loan.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
2

--------------------------------------------------------------------------------


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.0%.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.01.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, means any such day that is also
a London Banking Day.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000 and (v) money market funds
which, under normal conditions, invest primarily in debt securities issued or
guaranteed by the U.S. government or by U.S. government agencies or
instrumentalities and repurchase agreements fully collateralized by U.S.
Treasury and U.S. government securities; provided in each case that the same
provides for payment of both principal and interest (and
3

--------------------------------------------------------------------------------


not principal alone or interest alone) and is not subject to any contingency
regarding the payment of principal or interest.
“CenterPoint Merger” means the merger contemplated by the Agreement and Plan of
Merger dated April 21, 2018 between Vectren Corporation, CenterPoint Energy,
Inc., and Pacer Merger Sub, Inc., as in effect as of the Closing Date and as may
be amended from time after the Closing Date so long as any such amendment does
not have a material adverse effect on the rights of any Lender provided in this
Agreement.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of Voting Stock of the Guarantor, (ii) the occurrence
during any period of twelve (12) consecutive months, commencing before or after
the date of this Agreement, pursuant to which individuals who on the first day
of such period were directors of the Guarantor (together with any replacement or
additional directors who were nominated, approved or elected by a majority of
directors then in office) cease to constitute a majority of the board of
directors of the Guarantor, (iii) the Guarantor shall cease to own, free and
clear of any Lien, 100% of the issued and outstanding capital stock of the
Borrower, or (iv) on and after the effective date of the CenterPoint Merger,
CenterPoint Energy, Inc. shall cease to own, free and clear of any Lien, 100% of
the issued and outstanding capital stock of the Guarantor.
“Closing Date” means the date hereof.
“Commitment” means, as to each Lender, the Term Loan Commitment and/or the
Incremental Term Loan Commitment of such Lender, as the context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended or otherwise modified, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.01.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Indebtedness” means at any time the Indebtedness of the Guarantor
and its Subsidiaries required to be shown as a liability on the consolidated
balance sheet of the Guarantor and its Subsidiaries on such date, determined on
a consolidated basis in accordance with GAAP.
4

--------------------------------------------------------------------------------


“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of a Person and its Subsidiaries calculated on a consolidated basis as of such
time and in accordance with GAAP.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person
(other than accounts payable (which are payable on terms customary in the trade)
and other obligations (until such obligation is no longer contingent) of such
Person’s Subsidiary arising in the ordinary course of such Subsidiary’s
business), or agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement or take-or-pay contract.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Internal Revenue Code.
“Corporate Rating” means, as of any date of determination, the non-credit
enhanced corporate credit rating of a Person (as determined by either S&P or
Moody’s).
“Credit Extension” means a Borrowing.
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Loan Party or any of its Subsidiaries.
“Debt Rating” means, as of any date of determination, the rating determined by
either S&P or Moody’s of a Person’s non-credit-enhanced, senior unsecured
long-term debt.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding
5

--------------------------------------------------------------------------------


(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any Lender any other amount required to be paid
by it hereunder within two Business Days of the date when due, (b) has notified
the Borrower and the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided, that, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interests in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each Lender promptly
following such determination.
“Delayed Draw Funding” means a funding of a portion of the Term Loan other than
on the Closing Date.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
6

--------------------------------------------------------------------------------


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of Hazardous Materials into
surface water, ground water or land or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials or the clean-up or other remediation thereof.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Base Rate” means:
(a)          for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
(b)          for any interest rate calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m.,
London time, determined two Business Days prior to such date for Dollar deposits
with a term of one month commencing that date;
7

--------------------------------------------------------------------------------


provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied to the applicable Interest Period in a manner consistent with market
practice; provided, further, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent and (ii) if the Eurodollar Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan the interest rate
on which is determined by reference to the Eurodollar Rate, a rate per annum
determined by the Administrative Agent to be equal to the quotient obtained by
dividing (i) the Eurodollar Base Rate for such Base Rate Loan for such day by
(ii) one minus the Eurodollar Reserve Percentage for such Base Rate Loan for
such day.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). 
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan the interest rate on which is determined by reference
to the Eurodollar Rate shall be adjusted automatically as of the effective date
of any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of such Swap Obligation is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 4.08 hereof and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in
8

--------------------------------------------------------------------------------


each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.


“Existing Indebtedness” means Indebtedness existing on the date hereof.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreements implementing the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or
9

--------------------------------------------------------------------------------


supply funds for the purchase or payment of) such Indebtedness or other
obligation, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.
“Guaranteed Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 4.01.
“Guaranteed Swap Agreement” means any Swap Contract permitted under this
Agreement between any Loan Party and any Swap Bank; provided that for any of the
foregoing to be included as a “Guaranteed Swap Agreement” on any date of
determination by the Administrative Agent, the applicable Swap Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Guaranteed Party Designation Notice to the Administrative Agent
prior to such date of determination.
“Guaranteed Treasury Management Agreement” means any Treasury Management
Agreement between any Loan Party and any Treasury Management Bank; provided,
that for any of the foregoing to be included as a “Guaranteed Treasury
Management Agreement” on any date of determination by the Administrative Agent,
the applicable Treasury Management Bank (other than the Administrative Agent or
an Affiliate of the Administrative Agent) must have delivered a Guaranteed Party
Designation Notice to the Administrative Agent prior to such date of
determination.
“Guarantor” means (a) Vectren Corporation, an Indiana corporation, (b) with
respect to (i) Obligations under any Guaranteed Swap Agreement, (ii) Obligations
under any Guaranteed Treasury Management Agreement, (iii) any Swap Obligation of
a Specified Loan Party (determined before giving effect to Sections 4.01 and
4.08) under the Guaranty, the Borrower and (c) the successors and permitted
assigns of the foregoing.
“Guaranty” means the Guaranty made by the Guarantor in favor of the
Administrative Agent and the Lenders pursuant to Article IV.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Loans” has the meaning specified in Section 3.03.
“Incremental Term Loan” shall have the meaning set forth in Section 2.01(b).
10

--------------------------------------------------------------------------------


“Incremental Term Loan Commitment” shall mean, with respect to Persons
identified as an “Incremental Term Loan Lender” in the applicable supplement or
joinder in form and substance satisfactory to the Administrative Agent, together
with their respective successors and assigns, the commitment of such Person to
make the Incremental Term Loan hereunder pursuant to such supplement or joinder.
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances or other instruments, (v)
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property, (vi) Capitalized Lease Obligations, (vii) Contingent
Obligations, (viii) reimbursement and other obligations in connection with
letters of credit, (ix) Net Mark-to-Market Exposure of Swap Contracts, (x)
Synthetic Lease Obligations and (xi) any other obligation for borrowed money or
other financial accommodation which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date seven days or one, two, three
or six months thereafter, or any time period between seven (7) days and sixty
(60) days (in each case, subject to availability) as selected by the Borrower in
its Loan Notice; provided that:
(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(iii)          no Interest Period shall extend beyond the Maturity Date;
11

--------------------------------------------------------------------------------


(iv)          in the case of any Borrowing for an Interest Period of less than
thirty (30) days, the Eurodollar Rate for Eurodollar Rate Loans with an Interest
Period of one (1) month shall apply; and
(v)          in the case of any Borrowing for an Interest Period of more than
thirty (30) but less than sixty (60) days, the Eurodollar Rate for Eurodollar
Rate Loans with an Interest Period of two (2) months shall apply.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a portion of the Term Loan or an Incremental Term Loan.
“Loan Documents” means this Agreement and each Note.
“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit 2.02 or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic
12

--------------------------------------------------------------------------------


transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower and the Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Guarantor and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
“Material Indebtedness” has the meaning specified in Section 8.01(e).
“Maturity Date” means (a) with respect to the Term Loan, September 14, 2020 and
(b) with respect to any Incremental Term Loan, the maturity date identified in
the definitive documentation therefor; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Indenture” means the Mortgage and Deed of Trust, dated as of April 1,
1932, between SIGECO and Bankers Trust Company (as supplemented from time to
time before or after the date hereof by various supplemental indentures
thereto).
“Multiemployer Plan” means a Plan of the type described in Section 4001(a)(3) of
ERISA which the Borrower or any other member of the Controlled Group is a party
to or is currently, or during the preceding five years has been obligated to
make contributions.
“Net Cash Proceeds” means, with respect to any Debt Issuance, the gross cash
proceeds received by any Loan Party or any of its Subsidiaries therefrom less
all reasonable and customary out-of-pocket legal, underwriting and other fees
and expenses incurred in connection therewith.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Contracts.  “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap Contract
as of the date of determination (assuming the Swap Contract were to be
terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Contract as of the date
of determination (assuming such Swap Contract were to be terminated as of that
date).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
13

--------------------------------------------------------------------------------


“Note” has the meaning specified in Section 2.11.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  The foregoing shall also include (a) all obligations under any
Guaranteed Swap Agreement and (b) all obligations under any Guaranteed Treasury
Management Agreement.
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of any Loans occurring on such date.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
14

--------------------------------------------------------------------------------


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 or Section
430 of the Code as to which the Borrower or any other member of the Controlled
Group may have any liability.
“Platform” has the meaning specified in Section 7.01.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 7.01.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Register” has the meaning specified in Section 10.06(c).
“Regulation U” means Regulation U of the FRB as from time to time in effect and
any successor or other regulation or official interpretation of said Board of
Governors relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 or Section 430 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(d) of the Code.
“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of the unfunded Aggregate Term Loan Commitments and the outstanding
Loans (or, if the Term Loan Commitments have been terminated, the aggregate
principal amount of the Term Loan then outstanding).  The unfunded Commitments
of, and the outstanding Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other
officer or employee of the
15

--------------------------------------------------------------------------------


applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.  To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and appropriate authorization documentation, in each
case, in form and substance satisfactory to the Administrative Agent.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.
“Sanctions” has the meaning set forth in Section 6.20.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“SIGECO” means Southern Indiana Gas and Electric Company, an Indiana
corporation.
“Single Employer Plan” means a Plan maintained by the Guarantor or any other
member of the Controlled Group for employees of the Guarantor or any other
member of the Controlled Group.
“Specified Loan Party” has the meaning set forth in Section 4.08.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person; provided that, for the avoidance of
doubt, it is understood that the amount of economic interest that a Person may
have in another Person shall have no bearing on whether or not such Person is
deemed to be a Subsidiary.  Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Borrower.
“Substantial Portion” means, with respect to the property of the Borrower and
its Subsidiaries, property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (i)
above.
“Swap Bank” means any Person that (a) at the time it enters into a Swap
Contract, is a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent, (b) in the case of any Swap Contract in effect on or
prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Swap Contract or (c) within 30 days
after the time it enters into the applicable Swap Contract, becomes a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case, in its capacity as a party to such Swap Contract.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity
16

--------------------------------------------------------------------------------


contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (i)
a so-called synthetic or off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).  The amount of Synthetic Lease
Obligations of any Person under any such lease or agreement shall be the amount
which would be shown as a liability on a balance sheet of such Person prepared
in accordance with GAAP if such lease or agreement were accounted for as a
Capitalized Lease.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” has the meaning specified in Section 2.01(a).
“Term Loan Commitment” means, as to each Lender, its obligation to fund a
portion of the Term Loan to the Borrower pursuant to Section 2.01, in an
aggregate principal amount not to exceed the Dollar amount set forth opposite
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as such amount may be adjusted from
time to time in accordance with this Agreement.
“Threshold Amount” means $50,000,000.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
“Treasury Management Bank” means any Person that (a) at the time it enters into
a Treasury Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any
Treasury Management Agreement in effect on or prior to the Closing Date, is, as
of the Closing Date or within 30 days thereafter, a Lender or the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent and a party to a
Treasury Management Agreement or (c) within 30 days after the time it enters
into the applicable Treasury Management
17

--------------------------------------------------------------------------------


Agreement, becomes a Lender, the Administrative Agent or an Affiliate of a
Lender or the Administrative Agent, in each case, in its capacity as a party to
such Treasury Management Agreement.
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“VUHI” means Vectren Utility Holdings, Inc., an Indiana corporation.
“VUHI Credit Agreement” means that certain Credit Agreement, dated as of July
14, 2017, by and among VUHI, the guarantors party thereto, the lenders party
thereto and Bank of America, as administrative agent.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding Voting Stock of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02          Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context
18

--------------------------------------------------------------------------------


requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
1.03          Accounting Terms.
(a)          Generally.  Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Loan Parties and their Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.
(b)          Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
19

--------------------------------------------------------------------------------


1.04          Rounding.
Any financial ratios required to be maintained by the Guarantor pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05          Times of Day; Rates.
(a)          Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
(b)          Rates.  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Base Rate” or with respect to any
comparable or successor rate thereto.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01          Loans.
(a)          Term Loan.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to fund its portion of a term loan (the “Term
Loan”) to the Borrower in Dollars from time to time on any Business Day in up to
three (3) fundings during the Availability Period, in an amount equal to such
Lender’s Term Loan Commitment; provided that in no event shall the aggregate
amount of such fundings exceed the Aggregate Term Loan Commitments.  Amounts
repaid on the Term Loan may not be reborrowed.  The Term Loan may consist of
Base Rate Loans or Eurodollar Rate Loans, or a combination thereof, as further
provided herein.
(b)          Optional Incremental Term Loans.  The Borrower shall have the
right, upon at least five Business Days’ prior written notice to the
Administrative Agent, to establish one or more additional term loans (each such
term loan, an “Incremental Term Loan”) in an aggregate principal amount of up to
$50,000,000, at any time prior to the date that is sixty days prior to the
Maturity Date, subject, however, in any such case, to satisfaction of the
following conditions precedent:
(i)          the Aggregate Term Loan Commitments shall not exceed $250,000,000
without the consent of the Required Lenders;
(ii)          no Default shall have occurred and be continuing on the date on
which any such Incremental Term Loan is to become effective;
(iii)          the representations and warranties set forth in Article VI shall
be true and correct in all material respects (or, if any such representation or
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects as drafted) on and as of the date on which such
increase is to become effective, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (or, if any such representation or
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects as drafted) as of such earlier date;
20

--------------------------------------------------------------------------------


(iv)          the Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Borrower demonstrating pro forma compliance with
the covenant contained in Section 7.15 after giving effect to such Incremental
Term Loan;
(v)          such Incremental Term Loans shall be in a minimum amount of
$10,000,000 and in integral multiples of $5,000,000 in excess thereof;
(vi)          such Incremental Term Loans shall only be effective upon receipt
by the Administrative Agent of (A) Incremental Term Loan Commitments in a
corresponding amount of such requested Incremental Term Loans from either
existing Lenders and/or one or more other institutions that qualify as Eligible
Assignees (it being understood and agreed that no existing Lender shall be
required to provide an Incremental Term Loan Commitment) and (B) documentation
from each institution providing an Incremental Term Loan Commitment evidencing
its Incremental Term Loan Commitment and its obligations under this Agreement in
form and substance acceptable to the Administrative Agent;
(vii)          the Administrative Agent shall have received all documents
(including resolutions of the board of directors of the Borrower and the
Guarantor) it may reasonably request relating to the corporate or other
necessary authority for such establishment of such Incremental Term Loan and the
validity of such establishment of such Incremental Term Loan, and any other
matters relevant thereto, all in form and substance reasonably satisfactory to
the Administrative Agent;
(viii)          the Administrative Agent shall have received evidence, in form
and substance satisfactory to the Administrative Agent, of new or supplemental
regulatory approval by any applicable regulatory body required in connection
with such establishment of such Incremental Term Loan; and
(ix)          amortization, maturity and pricing applicable to any Incremental
Term Loan shall be as set forth in the definitive documentation therefor;
provided that the final maturity date shall be no earlier than the latest
Maturity Date for any then-existing Term Loan.
2.02          Borrowings, Conversions and Continuations of Loans.
(a)          Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given
by  (A) telephone or (B) a Loan Notice; provided, that, each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of, Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans.  Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Each Loan Notice shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
21

--------------------------------------------------------------------------------


the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of a Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
(b)          Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in, if such Borrowing is the initial Credit
Extension, Section 5.01 and, if such Borrowing is a Delayed Draw Funding,
Section 5.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.
(c)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans.
(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.
(e)          After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than fifteen Interest Periods in effect with respect to
all Loans.
2.03          [Reserved].
2.04          [Reserved].
2.05          Prepayments.
(a)          Voluntary Prepayments of Loans.  The Borrower may, upon delivery of
a Notice of Loan Prepayment to the Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that (A) such notice must
22

--------------------------------------------------------------------------------


be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); and (C) any prepayment of Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding).  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment.  If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Subject to Section 2.15,
each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages.  Subject to the foregoing terms,
amounts prepaid under this Section 2.05(a) shall be applied as the Borrower may
elect; provided that if the Borrower shall fail to specify its elected
application with respect to any voluntary prepayment, such voluntary prepayment
shall be applied (in direct order of remaining amortization installments, if
any), and first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities.
(b)          Mandatory Prepayments of Loans.
(i)          Debt Issuances.  Unless and until the Borrower has certified to the
Administrative Agent that the CenterPoint Merger has been abandoned and will not
close, the Borrower shall make mandatory principal prepayments of the Loans in
the manner set forth in clause (ii) below in an amount equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds from any Debt Issuance other
than, so long as no Default or Event of Default shall exist or result therefrom,
(a) extensions of credit pursuant to that certain credit agreement dated July
14, 2017 among the Borrower, the Guarantor, Bank of America, N.A., as
administrative agent, and the other lenders party thereto, (b) extensions of
credit pursuant to the VUHI Credit Agreement, (c) issuances of commercial paper
by VUHI, (d) Debt Issuances in connection with the refinancing of (A) VUHI’s
senior guaranteed notes due April 7, 2020 issued pursuant to that certain note
purchase agreement dated April 7, 2009, (B) the Borrower’s senior guaranteed
notes due March 11, 2019 issued pursuant to that certain note purchase agreement
dated March 11, 2009, or (C) any senior guaranteed notes of the Borrower or VUHI
that are put to the Borrower or VUHI as a result of the CenterPoint Merger, (e)
Debt Issuances by SIGECO in connection with the tax-exempt financing or
refinancing of capital expenditures that qualify for such tax exempt financing,
and (f) Debt Issuances the proceeds of which are used for the capital
expenditure or Acquisition needs of the Guarantor and its Subsidiaries
consistent with the capital expenditure plan reviewed by the Lenders as of the
Closing Date; provided, that with respect to this subsection (f), (y) the
aggregate amount of such Debt Issuances shall not exceed $950 million, and (z)
immediately after giving effect to any such Debt Issuances the Borrower shall be
in compliance with the financial covenant in Section 7.15.  Such prepayment
shall be made within three (3) Business Days after the date of receipt of the
Net Cash Proceeds of any such Debt Issuance.
23

--------------------------------------------------------------------------------


(ii)          Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.05(b) shall be applied as the Borrower may
elect; provided that if the Borrower shall fail to specify its elected
application with respect to any mandatory prepayment, such mandatory prepayment
shall be applied to the outstanding principal balance of the Term Loan (in
direct order of remaining amortization installments, if any).
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities.  All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.
2.06          Termination or Reduction of Commitments.
The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Term Loan Commitments, or from time to time permanently reduce such
Commitments; provided that (a) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five Business Days prior to the
date of termination or reduction and (b) any such partial reduction shall be in
an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof.  The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Commitments.  Any reduction of the
Commitments shall be applied to the Commitment of each Lender according to its
Applicable Percentage.  All fees accrued with respect thereto until the
effective date of any termination of the Commitments shall be paid on the
effective date of such termination.
2.07          Repayment of Loans.
(a)          Term Loan.  The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of the Term Loan outstanding on such date.
(b)          Incremental Term Loans.  Each Incremental Term Loan shall be
repayable as provided in the documentation establishing such Incremental Term
Loan.  Amounts repaid on any Incremental Term Loan may not be reborrowed.
2.08          Interest.
(a)          Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Incremental Term Loan shall bear
interest as provided in the definitive documentation establishing such
Incremental Term Loan.
(b)          (i)          If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)          If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then
24

--------------------------------------------------------------------------------


upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09          Fees.
The Borrower shall pay to the Administrative Agent, for the account of each
Lender in accordance with its Applicable Percentage, a ticking fee equal to the
product of (i) the Applicable Rate times (ii) the actual daily amount of the
unused Aggregate Term Loan Commitments.  The ticking fee shall accrue at all
times during the period commencing on the Closing Date and ending on the earlier
of (i) the date of the final Delayed Draw Funding and (ii) the termination of
the Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable in arrears on
the earlier of (x) the date of the final Delayed Draw Funding and (y) the last
day of the Availability Period; provided, that no such ticking fee shall accrue
on the unused Term Loan Commitment of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender.
2.10          Computation of Interest and Fees.
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
2.11          Evidence of Debt.  The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of
25

--------------------------------------------------------------------------------


manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a promissory note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each such promissory note shall
be in the form of Exhibit 2.11 (a “Note”).  Each Lender may attach schedules to
its Note and endorse thereon the date, Type (if applicable), amount and maturity
of its Loans and payments with respect thereto.
2.12          Payments Generally; Administrative Agent’s Clawback.
(a)          General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
(b)          (i)          Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
26

--------------------------------------------------------------------------------


(ii)          Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)          Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)          Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Loan or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).
(e)          Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
(f)          Pro Rata Treatment.  Subject to Section 2.15, each Borrowing, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Loans, each payment of fees, each reduction of the Aggregate Term Loan
Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective Term Loan Commitments (or, if such
Term Loan Commitments shall have expired or been terminated, in accordance with
the respective principal amounts of their outstanding Loans).
2.13          Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater
27

--------------------------------------------------------------------------------


proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
(ii)          the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to any Loan Party or any Subsidiary thereof (as to which the
provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14          [Reserved].
2.15          Defaulting Lenders.
(a)          Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)          Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.
(ii)          Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement; fourth, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no
28

--------------------------------------------------------------------------------


Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made at a time when the conditions set forth in Section 5.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)          Certain Fees.  No Defaulting Lender shall be entitled to receive
any ticking fee pursuant to Section 2.09 for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).
(b)          Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01          Taxes.
(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.
(i)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
29

--------------------------------------------------------------------------------


(ii)          If any Loan Party or the Administrative Agent shall be required by
the Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding Taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)          If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Internal Revenue Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(b)          Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)          Tax Indemnifications.
(i)          Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.
30

--------------------------------------------------------------------------------


(ii)          Each Lender shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).
(d)          Evidence of Payments.  Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Law to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.
(e)          Status of Lenders; Tax Documentation.
(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)          Without limiting the generality of the foregoing,
31

--------------------------------------------------------------------------------


(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;
(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II)          executed copies of Internal Revenue Service Form W-8ECI,
(III)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 3.01(a) to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or
(IV)          to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.01(b) or Exhibit 3.01(c), IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.01(d) on behalf of each such direct and indirect partner;
32

--------------------------------------------------------------------------------


(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)          Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 3.01, it shall pay to the Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
33

--------------------------------------------------------------------------------


rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party or any other Person.
(g)          Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02          Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extension, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender, shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all of such
Lender’s Eurodollar Rate Loans to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.
3.03          Inability to Determine Rates.
If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof or otherwise, (a) the Administrative Agent determines
that (i) Dollar deposits are not being offered to banks in the applicable
offshore interbank eurodollar market for such currency for the applicable amount
and Interest Period of such Eurodollar Rate Loan or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to this
clause (a), “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Base Rate for any requested
Interest
34

--------------------------------------------------------------------------------


Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to the Lenders of funding such Loan, the Administrative
Agent will promptly notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent revokes such notice. 
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Loans (to the extent of
the affected Eurodollar Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 3.03, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the applicable Impacted Loans, in which case,
such alternative interest rate shall apply with respect to such Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the applicable Impacted Loans under the first sentence of this Section 3.03, (2)
the Administrative Agent notifies the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the applicable Impacted Loans, or (3) any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative
interest rate or to determine or charge interest rates based upon such rate or
any Governmental Authority has imposed material restrictions on the ability of
such Lender to do any of the foregoing and, in each case, such Lender provides
the Administrative Agent and the Borrower written notice thereof.
3.04          Increased Costs.
(a)          Increased Costs Generally.  If any Change in Law shall:
(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);
(ii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
35

--------------------------------------------------------------------------------


(b)          Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c)          Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.
(d)          Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
3.05          Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)          any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or
(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
36

--------------------------------------------------------------------------------


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
3.06          Mitigation Obligations; Replacement of Lenders.
(a)          Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.
3.07          Survival.
All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Term Loan Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
GUARANTY
4.01          The Guaranty.
The Guarantor hereby guarantees to each Lender, each Swap Bank, each Treasury
Management Bank, and the Administrative Agent as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by acceleration
or otherwise) strictly in accordance with the terms thereof.  The Guarantor
hereby further agrees that if any of the Obligations are not paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the Guarantor will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Obligations, the same will be promptly paid in full when
due (whether at extended maturity, as a mandatory prepayment, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
37

--------------------------------------------------------------------------------


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Guaranteed Swap Agreements or Guaranteed Treasury
Management Agreements, (i) the obligations of the Guarantor under this Agreement
and the other Loan Documents shall not exceed an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
applicable Debtor Relief Laws or any comparable provisions of any applicable
state law and (ii) the Obligations of a Guarantor that are guaranteed under this
Guaranty shall exclude any Excluded Swap Obligations with respect to such
Guarantor.
4.02          Obligations Unconditional.
The obligations of the Guarantor under Section 4.01 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, Guaranteed Swap Agreements or
Guaranteed Treasury Management Agreements, or any other agreement or instrument
referred to therein, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 4.02 that
the obligations of the Guarantor hereunder shall be absolute and unconditional
under any and all circumstances.  The Guarantor agrees that it shall have no
right of subrogation, indemnity, reimbursement or contribution against the
Borrower for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by Law, the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantor
hereunder, which shall remain absolute and unconditional as described above:
(a)          at any time or from time to time, without notice to the Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;
(b)          any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Guaranteed Swap Agreement, or any Guaranteed Treasury
Management Agreement, or any other agreement or instrument referred to in the
Loan Documents, such Guaranteed Swap Agreements or such Guaranteed Treasury
Management Agreements shall be done or omitted;
(c)          the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Guaranteed Swap Agreement or any
Guaranteed Treasury Management Agreement, or any other agreement or instrument
referred to in the Loan Documents, such Guaranteed Swap Agreements or such
Guaranteed Treasury Management Agreements shall be waived or any other guarantee
of any of the Obligations or any security therefor shall be released, impaired
or exchanged in whole or in part or otherwise dealt with;
(d)          any Lien granted to, or in favor of, the Administrative Agent or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or
(e)          any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of the Guarantor).
With respect to its obligations hereunder, the Guarantor hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the
38

--------------------------------------------------------------------------------


Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against any Person under any of the Loan Documents, any Guaranteed Swap
Agreement or any Guaranteed Treasury Management Agreement, or any other
agreement or instrument referred to in the Loan Documents, such Guaranteed Swap
Agreements or such Guaranteed Treasury Management Agreements, or against any
other Person under any other guarantee of, or security for, any of the
Obligations.
4.03          Reinstatement.
The obligations of the Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and the Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.
4.04          Certain Additional Waivers.
The Guarantor agrees that it shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to
Section 4.02 and through the exercise of rights of contribution pursuant to
Section 4.06.
4.05          Remedies.
The Guarantor agrees that, to the fullest extent permitted by law, as between
the Guarantor, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 8.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in said Section 8.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantor for purposes of Section 4.01.
4.06          Reserved.
4.07          Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.
4.08          Keepwell.
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by
39

--------------------------------------------------------------------------------


such Specified Loan Party from time to time to honor all of its obligations
under the Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article IV voidable under applicable Debtor Relief Laws, and not for
any greater amount).  The obligations and undertakings of each applicable Loan
Party under this Section shall remain in full force and effect until such time
as the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement) have been paid in full and the
Commitments have expired or terminated.  Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.
ARTICLE V
CONDITIONS PRECEDENT
5.01          Conditions of Initial Credit Extension.
This Agreement shall be effective upon and the obligation of each Lender to make
its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
(a)          Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.
(b)          No Material Adverse Change.  There shall not have occurred a
material adverse change since December 31, 2017 in the business, assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Guarantor and its Subsidiaries, taken as a whole.
(c)          Organization Documents, Resolutions, Etc.  Receipt by the
Administrative Agent of the following, in form and substance satisfactory to the
Administrative Agent:
(i)          copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date; and
(ii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party.
(d)          Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower certifying that (i)
the condition specified in Section 5.01(b) has been satisfied, (ii) the
representations and warranties of each Loan Party contained in Article VI or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (or, if any such representation or warranty is qualified
by materiality or Material Adverse Effect, it shall be true and correct in all
respects as drafted) on and as of the Closing Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which
40

--------------------------------------------------------------------------------


case they shall be true and correct in all material respects (or, if any such
representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects as drafted) as of such
earlier date and (iii) no Default shall exist, or would result from the initial
Term Loan Borrowing or from the application of the proceeds thereof.
(e)          Opinions of Counsel.  Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in
substantially the form of Exhibit 5.02(d).
(f)          Certificates of Good Standing or Existence.  Receipt by the
Administrative Agent of such documents and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation.
(g)          KYC Information.  If the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, it shall deliver a
Beneficial Ownership Certification in relation to the Borrower.
(h)          Loan Notice.  The Administrative Agent shall have received a Loan
Notice in accordance with the requirements hereof.
(i)          Fees.  Receipt by the Administrative Agent and the Lenders of any
fees required to be paid on or before the Closing Date.
(j)          Attorney Costs.  The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
5.02          Conditions to Delayed Draw Fundings.  The funding of the portions
of the Term Loan after the Closing Date are subject to satisfaction of the
following conditions precedent:
(a)          The representations and warranties of each Loan Party contained in
Article VI (other than the representation and warranty contained in Sections
6.05, 6.07 and 6.16) or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, if any such
representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects as drafted) on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, if any such
representation or warranty is
41

--------------------------------------------------------------------------------


qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as drafted) as of such earlier date.
(b)          No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)          Such Delayed Draw Funding shall have occurred on or before the last
day of the Availability Period.
(d)          The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.
Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
6.01          Existence and Standing.
Each of the Guarantor, the Borrower and the Subsidiaries of the Borrower is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.  Set forth on Schedule 6.01 is the U.S. taxpayer identification
number of each Loan Party as of the Closing Date.
6.02          Authorization and Validity.
Each of the Borrower and the Guarantor has the power and authority and legal
right to execute and deliver the Loan Documents to which it is a party and to
perform its obligations thereunder.  The execution and delivery by each of the
Borrower and the Guarantor of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Loan Documents to which each of the Borrower and
the Guarantor is a party constitute legal, valid and binding obligations of the
Borrower and the Guarantor enforceable against the Borrower and the Guarantor in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
6.03          No Conflict; Government Consent.
Neither the execution or delivery by the Borrower and the Guarantor of the Loan
Documents to which it is a party, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
(i) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Borrower, the Guarantor or any of their Subsidiaries, (ii)
the Borrower’s, the Guarantor’s or any of their Subsidiaries’ Organization
Documents, or (iii) the provisions of any indenture, instrument or agreement to
which the Borrower, the Guarantor or any of their Subsidiaries is a party or is
subject, or by which it, or its property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the property of the Borrower, the
42

--------------------------------------------------------------------------------


Guarantor or any such Subsidiary pursuant to the terms of any such indenture,
instrument or agreement.  No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any Governmental Authority which has
not been obtained by the Borrower, the Guarantor or any of their Subsidiaries,
is required to be obtained by the Borrower, the Guarantor or any of their
Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under this Agreement, the payment and performance by
the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
6.04          Financial Statements.
The Audited Financial Statements heretofore delivered to the Lenders were
prepared in accordance with generally accepted accounting principles in effect
on the date such statements were prepared and fairly present the consolidated
financial condition of the Guarantor and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.
6.05          Material Adverse Change.
Since the date of the Audited Financial Statements, there has been no change in
the business, property, condition (financial or otherwise) or results of
operations of the Guarantor and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.
6.06          Taxes.
The Guarantor and its Subsidiaries have filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
the Guarantor or any of its Subsidiaries, except such taxes, if any, as are
being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP and as to which no Lien exists other than Liens
permitted by Section 7.13(a).  No tax Liens have been filed and no claims are
being asserted with respect to any such taxes.  The charges, accruals and
reserves on the books of the Guarantor and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.
6.07          Litigation and Contingent Obligations.
There is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the Guarantor or any of its Subsidiaries which (i) could
reasonably be expected to have a Material Adverse Effect or (ii) seeks to
prevent, enjoin or delay the making of any Credit Extensions.  Other than any
liability incident to any litigation, arbitration or proceeding which (i) could
not reasonably be expected to have a Material Adverse Effect or (ii) is
disclosed in the Form 10-K of the Guarantor for the fiscal year ended December
31, 2017, the Guarantor has no material contingent obligations not provided for
or disclosed in the financial statements referred to in Section 7.01.
6.08          Subsidiaries.
Schedule 6.08 contains an accurate list of all Subsidiaries of the Borrower as
of the date of this Agreement, setting forth their respective jurisdictions of
organization and the percentage of their respective Equity Interests owned by
the Borrower or other Subsidiaries.  All of the issued and outstanding shares of
Equity Interests of such Subsidiaries have been (to the extent such concepts are
43

--------------------------------------------------------------------------------


relevant with respect to such Equity Interests) duly authorized and issued and
are fully paid and non-assessable.
6.09          ERISA.
Neither the Guarantor nor any other member of the Controlled Group has incurred,
or is reasonably expected to incur, any withdrawal liability to Multiemployer
Plans that would reasonably be expected to have a Material Adverse Effect.  Each
Plan complies in all material respects with all applicable requirements of law
and regulations, no Reportable Event has occurred with respect to any Plan,
neither the Guarantor nor any other member of the Controlled Group has withdrawn
from any Plan or initiated steps to do so, and no steps have been taken to
reorganize or terminate any Plan.
6.10          Accuracy of Information.
No information, exhibit or report furnished by the Guarantor or any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.  As of the Closing
Date, the information included in the Beneficial Ownership Certification is true
and correct in all respects.
6.11          Regulation U.
Margin stock (as defined in Regulation U) constitutes less than 25% of the value
of those assets of the Guarantor and its Subsidiaries which are subject to any
limitation on sale, pledge, or other restriction hereunder.
6.12          Material Agreements.
Neither the Guarantor nor any Subsidiary thereof is a party to any agreement or
instrument or subject to any charter or other corporate restriction which could
reasonably be expected to have a Material Adverse Effect.  Neither the Guarantor
nor any Subsidiary thereof is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in (i)
any agreement to which it is a party, which default could reasonably be expected
to have a Material Adverse Effect or (ii) any agreement or instrument evidencing
or governing Indebtedness, which default could reasonably be expected to have a
Material Adverse Effect.
6.13          Compliance with Laws.
The Guarantor and its Subsidiaries have complied with all applicable Laws except
for any failure to comply with any of the foregoing which could not reasonably
be expected to have a Material Adverse Effect.
6.14          Ownership of Properties.
Except as set forth on Schedule 6.14, on the date of this Agreement, the
Guarantor and its Subsidiaries will have good title, free of all Liens other
than those permitted by Section 7.13, to all of the property and assets
reflected in the Guarantor’s most recent consolidated financial statements
provided to the Administrative Agent as owned by the Guarantor and its
Subsidiaries.
44

--------------------------------------------------------------------------------


6.15          Plan Assets; Prohibited Transactions.
The Borrower is not an entity deemed to hold “plan assets” within the meaning of
29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in Section 3(3)
of ERISA) which is subject to Title I of ERISA or any plan (within the meaning
of Section 4975 of the Internal Revenue Code), and neither the execution of this
Agreement nor the making of Credit Extensions hereunder gives rise to a
prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code.  The Borrower represents and warrants
as of the Closing Date that the Borrower is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments.
6.16          Environmental Matters.
The Guarantor and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Loan Parties have reasonably concluded that such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  No Loan Party nor any of its Subsidiaries has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.
6.17          Investment Company Act.
Neither the Guarantor nor any Subsidiary thereof is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
6.18          Insurance.
The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.
6.19          Solvency.
(a)          Immediately after the consummation of the transactions to occur on
the date hereof and immediately following the making of each Credit Extension,
if any, made on the date hereof and after giving effect to the application of
the proceeds of such Credit Extension, (i) the fair value of the assets of the
Guarantor and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, subordinated, contingent or otherwise, of
the Guarantor and its Subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Guarantor and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Guarantor and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Guarantor and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (iv) the
45

--------------------------------------------------------------------------------


Guarantor and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted after the date hereof.
(b)          The Guarantor does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.
6.20          Compliance with OFAC Rules and Regulations.
The Guarantor represents that neither the Guarantor, the Borrower nor any of
their Subsidiaries (collectively, the “Company”) or, to the knowledge of the
Company, any director, officer, employee, agent, affiliate or representative of
the Company is an individual or entity currently the subject to any sanctions
administered or enforced by the United States Government, including without
limitation OFAC, the United Nations Security Council (“UNSC”), the European
Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions authority
(“Sanctions”), nor is the Company located, organized or resident in a country,
region or territory that is the subject of Sanctions.
6.21          Patriot Act.
To the extent applicable, the Guarantor, the Borrower and each Subsidiary is in
compliance, in all material respects, with (a) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (b) the
PATRIOT Act.
6.22          Anti‑Corruption Laws.
To the extent applicable, no part of the proceeds of any Loan will be used by
any Loan Party, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or any
similar laws, rules or regulations issued, administered or enforced by any
Governmental Authority having jurisdiction over any of the Guarantor, the
Borrower or any other Loan Party.
6.23          EEA Financial Institutions.
No Loan Party is an EEA Financial Institution.


ARTICLE VII
COVENANTS
Until the Obligations are paid in full, and so long as any Commitment is
outstanding, unless the Required Lenders shall otherwise consent in writing:
46

--------------------------------------------------------------------------------


7.01          Financial Reporting.
The Guarantor will maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with generally accepted
accounting principles, and the Guarantor and/or Borrower will furnish to the
Administrative Agent and the Lenders:
(a)          Within 90 days after the close of each of its fiscal years, an
unqualified audit report certified by independent certified public accountants
acceptable to the Lenders, prepared in accordance with GAAP on a consolidated
basis for the Guarantor and its Subsidiaries, including balance sheets as of the
end of such period, related statements of income and retained earnings, and a
consolidated statement of cash flows.
(b)          Within 45 days after the close of the first three quarterly periods
of each of its fiscal years, for the Guarantor and its Subsidiaries, either (i)
a consolidated unaudited balance sheet as at the close of each such period and
consolidated statements of income and retained earnings and a statement of cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified by the Guarantor’s Chief Financial Officer or (ii) if the
Guarantor is then a “registrant” within the meaning of Rule 1-01 of Regulation
S-X of the SEC and required to file a report on Form 10-Q with the SEC, a copy
of the Guarantor’s report on Form 10-Q for such quarterly period.
(c)          Together with the financial statements required under Sections
7.01(a) and (b), a compliance certificate in substantially the form of Exhibit
7.01 signed by its Chief Financial Officer or Treasurer showing the calculations
necessary to determine compliance with this Agreement and stating that
no Default or Event of Default exists, or if any Default or Event of Default
exists, stating the nature and status thereof.
(d)          As soon as possible and in any event within 10 days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by the Chief Financial Officer or Treasurer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto.
(e)          As soon as possible and in any event within 10 days after receipt
by the Borrower, a copy of (a) any notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by the Borrower, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any Environmental Law by the Borrower
or any of its Subsidiaries, which, in either case, could reasonably be expected
to have a Material Adverse Effect.
(f)          Promptly upon the furnishing thereof to the shareholders of the
Guarantor, copies of all financial statements, reports and proxy statements so
furnished.
(g)          Promptly upon the filing thereof, copies of all registration
statements (other than registration statements on Form S-8 or any successor form
thereto and other than registration statements relating to shares to be issued
under a dividend reinvestment plan) and annual, quarterly, monthly or other
regular reports which the Guarantor or any of its Subsidiaries files with the
SEC.
(h)          Promptly upon the occurrence thereof, notice of any announcement by
Moody’s or S&P of any change or possible change in a Corporate Rating of the
Guarantor.
47

--------------------------------------------------------------------------------


(i)          Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request,
including, promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act, the Beneficial Ownership Regulation or other applicable
anti-money laundering laws.
Documents required to be delivered pursuant to Section 7.01(a), 7.01(b), 7.01(c)
or 7.01(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third‑party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
Syndtrak, IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Person’s securities.  The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform that is not marked as “Public Side Information.”
7.02          Use of Proceeds.
Use the proceeds of the Credit Extensions solely for the working capital,
capital expenditures, Acquisitions and other lawful corporate purposes.  Each of
the Borrower and the Guarantor will not, nor will they permit any Subsidiary to,
use any of the proceeds of the Loans to purchase or carry any “margin stock” (as
defined in Regulation U).
48

--------------------------------------------------------------------------------


7.03          Notice of Default.
Each of the Borrower and the Guarantor will, and will cause each of their
respective Subsidiaries to, give notice in writing to the Lenders of the
occurrence of any Default or Event of Default and of any other development,
financial or otherwise, which could reasonably be expected to have a Material
Adverse Effect, in each case promptly after any Responsible Officer of the
Borrower or a Guarantor obtains knowledge thereof.
7.04          Conduct of Business.
Each of the Borrower and the Guarantor will, and will cause each Subsidiary to:
(a)          carry on and conduct its business in substantially the same manner
and in substantially the same or reasonably related fields of enterprise as it
is presently conducted; and
(b)          preserve and keep in full force and effect the existence of the
Borrower, the Guarantor and each of their Subsidiaries as a corporation,
partnership or limited liability company unless, in the good faith judgment of
the Guarantor, the termination of or failure to preserve and keep in full force
and effect the existence of any Subsidiary of the Borrower or Guarantor would
not individually or in the aggregate have a Material Adverse Effect.
7.05          Taxes.
Each of the Borrower and the Guarantor will, and will cause each of their
respective Subsidiaries to, timely file complete and correct United States
federal and applicable foreign, state and local tax returns required by law and
pay when due all taxes, assessments and governmental charges and levies upon it
or its income, profits or property, except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside in accordance with GAAP.
7.06          Insurance.
Each of the Borrower and the Guarantor will, and will cause each of their
respective Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance on all their property in such amounts and covering
such risks as is consistent with sound business practice, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.
7.07          Compliance with Laws.
(a)          Each of the Borrower and the Guarantor will, and will cause each of
their respective Subsidiaries to, comply with all Laws to which it may be
subject including, without limitation, all Environmental Laws, except where such
noncompliance, singly or in the aggregate, could not have a Material Adverse
Effect.
(b)          Without limiting clause (a) above, each of the Borrower and the
Guarantor will, and will cause each of their respective Subsidiaries to, ensure
that no person who owns a controlling interest in or otherwise controls the
Borrower, the Guarantor or any Subsidiary is or shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or
49

--------------------------------------------------------------------------------


regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders.
(c)          Without limiting clause (a) above, each of the Borrower and the
Guarantor will, and will cause each of their respective Subsidiaries to, comply
with the Bank Secrecy Act (“BSA”) and all other applicable anti-money laundering
laws and regulations.
7.08          Maintenance of Properties.
Each of the Borrower and the Guarantor will, and will cause each of their
respective Subsidiaries to, do all things necessary to maintain, preserve,
protect and keep its property in good repair, working order and condition (other
than ordinary wear and tear), and make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, except where such failure, to
maintain, singly or in the aggregate, could not have a Material Adverse Effect
provided that this Section 7.08 shall not prevent the Borrower or the Guarantor
from discontinuing the operation and maintenance of any of its properties if
such discontinuance is desirable on the conduct of its business and the Borrower
or the Guarantor, as applicable, has concluded that such discontinuance could
not individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.
7.09          Inspection.
The Borrower and each Guarantor will, and will cause each of their respective
Subsidiaries to, permit the Administrative Agent and the Lenders, by their
respective representatives and agents, to inspect any of the property, books and
financial records of the Borrower, the Guarantor and such Subsidiaries, to
examine and make copies of the books of accounts and other financial records of
the Borrower, the Guarantor and such Subsidiary, and to discuss the affairs,
finances and accounts of the Borrower, the Guarantor and such Subsidiary with,
and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender
may designate.
7.10          Merger.
Each of the Borrower and the Guarantor will not merge or consolidate with or
into any other Person, except (a) a Subsidiary of the Guarantor may merge into
the Guarantor or the Borrower and (b) provided that, both prior to and
immediately after giving effect to such merger or consolidation, no Default or
Event of Default exists, the Borrower and the Guarantor may enter into mergers
(provided that (i) the Borrower, or the Guarantor, as the case may be, is the
surviving corporation of any such merger or consolidation to which such Person
is a party or (ii) if the Borrower or the Guarantor is not the surviving Person,
(x) the Person into which the Borrower or the Guarantor, as the case may be,
shall be merged or formed by any such consolidation (1) shall be a corporation
organized and validly existing under the laws of the United States or any state
thereof or the District of Columbia and (2) shall assume the Borrower’s or the
Guarantor’s, as applicable, obligations hereunder and under the Notes in an
agreement or instrument satisfactory in form and substance to the Administrative
Agent and (y) the Corporate Rating or the Debt Rating of the surviving
corporation in effect immediately after giving effect to such merger or
consolidation shall not be less than “Baa3” (in the case of Moody’s) and “BBB-”
(in the case of S&P)).
7.11          Sale of Assets.
The Guarantor will not, nor will it permit any Subsidiary of the Guarantor to,
lease, sell or otherwise dispose of its property to any other Person, except:
50

--------------------------------------------------------------------------------


(a)          sales of inventory in the ordinary course of business.
(b)          leases, sales or other dispositions of its property that, together
with all other property of the Guarantor and its Subsidiaries previously leased,
sold or disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute all
or substantially all of the property of the Guarantor and its Subsidiaries.
7.12          [Reserved].
7.13          Liens.
Each of Borrower and the Guarantor will not, nor will it permit any Subsidiary
to create, incur or suffer to exist any Lien in, of, or on the property of
Borrower, Guarantor or any of their Subsidiaries, except:
(a)          Liens for taxes, assessments or governmental charges or levies on
its property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
(b)          Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due, and
such other carriers’, warehousemen’s, mechanics’ or other similar liens that are
being contested in good faith and by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;
(c)          Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation or to secure bid,
performance, surety or similar bonds utilized in the ordinary course of
business;
(d)          utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Guarantor or its Subsidiaries;
(e)          existing Liens (including Liens securing Indebtedness of a Person
existing on the date the Person becomes a Subsidiary of the Guarantor) or Liens
on assets securing Indebtedness assumed by the Guarantor or a Subsidiary of the
Guarantor when such assets are acquired by the Guarantor or a Subsidiary of the
Guarantor, including extensions, renewals or replacements of any such Liens in
connection with the extension, renewal or replacement of any related existing
Indebtedness (without any increase in the amount thereof, but including the full
amount of any existing commitments to provide credit that were undrawn at such
time of such extension, renewal or replacement); provided that in connection
with the refinancing of any such existing Indebtedness such Liens shall extend
only to the property covered by such Liens immediately prior to such extension,
renewal or replacement;
(f)          Liens under the Mortgage Indenture on the property of SIGECO that
is subject to the Mortgage Indenture (without giving effect to any amendments
thereto after the date hereof that would expand the description of the
collateral subject to the lien thereof);
51

--------------------------------------------------------------------------------


(g)          Liens in favor of the Guarantor or a Subsidiary of the Guarantor
securing intercompany Indebtedness or other obligations owed to the Borrower,
the Guarantor or a Subsidiary of the Guarantor by a Subsidiary of the Guarantor;
(h)          Liens incurred after the Closing Date given to secure the payment
of the purchase price incurred in connection with the acquisition, construction
or improvement of property (other than accounts receivable or inventory) useful
and intended to be used in carrying on the business of the Guarantor or a
Subsidiary of the Guarantor, including Liens existing on such property at the
time of acquisition or construction thereof or Liens incurred within 360 days of
such acquisition or completion of such construction or improvement,
provided that (i) the Lien shall attach solely to the property acquired,
purchased, constructed or improved; (ii) at the time of acquisition,
construction or improvement of such property (or, in the case of any Lien
incurred within three hundred sixty (360) days of such acquisition or completion
of such construction or improvement, at the time of the incurrence of the
Indebtedness secured by such Lien), the aggregate amount remaining unpaid on all
Indebtedness secured by Liens on such property, whether or not assumed by the
Guarantor or a Subsidiary of the Guarantor, shall not exceed the lesser of
(y) the cost of such acquisition, construction or improvement or (z) the fair
market value of such property (as determined in good faith by one or more
officers of the Guarantor to whom authority to enter into the transaction has
been delegated by the board of directors of the Guarantor); and (iii) at the
time of such incurrence and after giving effect thereto, no Default or Event of
Default would exist; or
(i)          in addition to Liens covered by (a)-(h) above, Liens securing
Indebtedness not exceeding 15% of the Guarantor’s Consolidated Net Worth in the
aggregate outstanding at any time.
7.14          Affiliates.
Except for as permitted by Section 7.18, the Borrower will not, and will not
permit any Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any property or service) with, or make any
payment or transfer to, any Affiliate (unless such Affiliate is a Loan Party)
except in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and, upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms’-length
transaction.
7.15          Consolidated Debt to Capitalization Ratio.
The Guarantor will not permit the ratio, determined as of the end of each of its
fiscal quarters, of (i) the Guarantor’s Consolidated Indebtedness to (ii) the
Guarantor’s Consolidated Indebtedness plus the Guarantor’s Consolidated Net
Worth to be greater than .65 to 1.0.
7.16          Certain Restrictions.
The Guarantor shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) pay dividends
or make other distributions on its Equity Interests owned by the Guarantor or
any Subsidiary, or pay any Indebtedness owed to the Guarantor or any Subsidiary
(other than as described on Schedule 7.16 and other customary limits imposed by
corporate law and fraudulent conveyance statutes and applicable restrictions
contained in section 305(a) of the Federal Power Act, as amended), (b) make
loans or advances to the Guarantor or Borrower or (c) transfer any of its assets
or
52

--------------------------------------------------------------------------------


properties to the Guarantor or Borrower, except for such encumbrances or
restrictions existing by reason of or under (i) applicable law, (ii) this
Agreement and the other Loan Documents, (iii) customary restrictions with
respect to a Subsidiary pursuant to an agreement that has been entered into for
the sale or disposition of all or substantially all of the Equity Interests of
such Subsidiary, (iv) restrictions binding on any Subsidiary on the date it
becomes a Subsidiary, provided such restrictions were not created in
contemplation of such Person becoming a Subsidiary or (v) restrictions set forth
on Schedule 7.16.
7.17          Indebtedness.
The Borrower will not permit any Subsidiary to, create, incur or suffer to exist
any Indebtedness, except:
(a)          Indebtedness existing on the date hereof described on Schedule 7.17
(including, but not limited to, amounts available under commitments related
thereto but not yet drawn upon) (the “Existing Indebtedness”) and any
Indebtedness extending the maturity of, or refunding or refinancing, such
Existing Indebtedness, provided that the principal amount of such Existing
Indebtedness shall not be increased above the amount thereof immediately prior
to such extension, refunding or refinancing (including, but not limited to,
amounts available under commitments related thereto but not yet drawn upon), and
the direct and contingent obligors therefor shall not be changed, as a result of
or in connection with such extension, refunding or refinancing.
(b)          Indebtedness incurred with respect to Treasury Management
Agreements or Swap Contracts that are (A) entered into by any Subsidiary
consistent with such Person’s past practices and in the ordinary course of such
Person’s business and (B) not entered into for speculative purposes.
(c)          Indebtedness in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding.
7.18          Dividends.
The Borrower will not, nor will it permit any Subsidiary to, declare or pay any
dividends or make any distributions on its capital stock (other than dividends
payable in its own capital stock) or redeem, repurchase or otherwise acquire or
retire any of its capital stock at any time outstanding; except that any
Subsidiary may declare and pay dividends or make distributions to the Borrower
or to a Wholly-Owned Subsidiary of the Borrower.
7.19          Sanctions.
The Borrower shall not, directly or indirectly, use the proceeds of any Loan, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities or
business with any individual or entity, or in any country or territory, that, at
the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions.
7.20          Anti-Corruption Laws.
The Borrower (a) shall conduct its business in compliance with the United States
Foreign Corrupt Practices Act of 1977, and, to the extent applicable, with the
UK Bribery Act of 2010, and other similar
53

--------------------------------------------------------------------------------


anti-corruption legislation in other jurisdictions, and maintain policies and
procedures designed to promote and achieve compliance with such laws and (b)
shall not, directly or indirectly, use the proceeds of any Credit Extension for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977 or, to the extent applicable, the UK Bribery Act of 2010 and other
similar anti-corruption legislation in other jurisdictions.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01          Events of Default.
Any of the following shall constitute an Event of Default:
(a)          Representations and Warranties.  Any representation or warranty
made or deemed made by or on behalf of the Borrower, the Guarantor or any of its
Subsidiaries to the Lenders or the Administrative Agent under or in connection
with this Agreement, any Credit Extension, any other Loan Document or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.
(b)          Non-Payment.  Nonpayment of principal of any Loan when due or
nonpayment of interest upon any Loan or of any fees or other obligation under
any of the Loan Documents within five days after the same becomes due.
(c)          Specific Covenants.  The breach by the Borrower or the Guarantor of
any of the terms or provisions of Section 7.02, 7.03, 7.10, 7.11, 7.13, 7.14,
7.15, 7.16, 7.17 or 7.18.
(d)          Other Defaults.  The breach by the Borrower or the Guarantor (other
than a breach which constitutes an Event of Default under another Section of
this Article VIII) of any of the terms or provisions of this Agreement which is
not remedied within thirty days after written notice from the Administrative
Agent or any Lender.
(e)          Cross-Default.  Failure of the Borrower or any of its Subsidiaries
or the Guarantor to pay when due any Indebtedness aggregating in excess of the
Threshold Amount (“Material Indebtedness”); or the default by the Borrower or
any of its Subsidiaries or the Guarantor in the performance (beyond the
applicable grace period with respect thereto, if any) of any term, provision or
condition contained in any agreement under which any such Material Indebtedness
was created or is governed, or any other event shall occur or condition exist,
the effect of which default or event is to cause, or to permit the holder or
holders of such Material Indebtedness to cause, such Material Indebtedness to
become due prior to its stated maturity (other than by a regularly scheduled
payment or pursuant to customary due on sale or similar clauses or as a result
of the occurrence of a change of control; provided that any payment required
pursuant to such due on sale or similar clause shall be paid within three
Business Days of becoming due and payable); or any Material Indebtedness of the
Borrower or any of its Subsidiaries or the Guarantor shall be declared to be due
and payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof (other than by a
regularly scheduled payment or pursuant to customary due on sale or similar
clauses or as a result of the occurrence of a change of control; provided that
any payment required pursuant to such due on sale or similar clause shall be
paid within three Business Days of becoming due and payable); or the Borrower or
any of its Subsidiaries or the Guarantor shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.
54

--------------------------------------------------------------------------------


(f)          Insolvency Proceedings, Etc.
(i)          The Borrower or any of its Subsidiaries or the Guarantor shall (A)
have an order for relief entered with respect to it under any Debtor Relief Law
as now or hereafter in effect, (B) make an assignment for the benefit of
creditors, (C) apply for, seek, consent to, or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any Substantial Portion of its property, (D) institute any proceeding seeking
an order for relief under any Debtor Relief Laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (E)
take any corporate or other organizational action to authorize or effect any of
the foregoing actions set forth in this Section 8.01(f)(i) or (F) fail to
contest in good faith any appointment or proceeding described in
Section 8.01(f)(ii).
(ii)          Without the application, approval or consent of the Borrower or
any of its Subsidiaries or the Guarantor, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any of its
Subsidiaries or the Guarantor or any Substantial Portion of its property, or a
proceeding described in Section 8.01(f)(i)(D) shall be instituted against the
Borrower or any of its Subsidiaries or the Guarantor and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 consecutive days.
(g)          Condemnation, Etc.  Any court, government or governmental agency
shall condemn, seize or otherwise appropriate, or take custody or control of,
all or any portion of the property of the Borrower and its Subsidiaries or the
Guarantor which, when taken together with all other property of the Borrower and
its Subsidiaries or the Guarantor so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such action occurs, constitutes a Substantial Portion.
(h)          Judgments.  The Borrower or any of its Subsidiaries or the
Guarantor shall fail within 60 days to pay, bond or otherwise discharge any
judgment or order for the payment of money in excess of the Threshold Amount,
which is not stayed on appeal or otherwise being appropriately contested in good
faith.
(i)          ERISA.
(i)          The Unfunded Liabilities of all Single Employer Plans shall have a
Material Adverse Effect or be reasonably likely to have a Material Adverse
Effect or any Reportable Event shall occur in connection with any Plan.
(ii)          The Guarantor or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Guarantor or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), shall have a
Material Adverse Effect or be reasonably likely to have a Material Adverse
Effect.
55

--------------------------------------------------------------------------------


(iii)          The Guarantor or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if such reorganization or termination shall have a
Material Adverse Effect or be reasonably likely to have a Material Adverse
Effect.
(j)          Environmental Liability.  The Guarantor or any of its Subsidiaries
shall (a) be the subject of any proceeding or investigation pertaining to the
release by the Guarantor, any of its Subsidiaries or any other Person of any
Hazardous Material into the environment, or (b) violate any Environmental Law,
which, in the case of an event described in clause (a) or clause (b), has a
Material Adverse Effect.
(k)          Change of Control.  Any Change of Control shall occur, other than
the CenterPoint Merger.
(l)          Other Loan Documents.  The occurrence of any “default”, as defined
in any Loan Document (other than this Agreement) or the breach of any of the
terms or provisions of any Loan Document (other than this Agreement), which
default or breach continues beyond any period of grace therein provided.
(m)          Invalidity of Guaranty.  The obligations of the Guarantor under
Article IV hereof shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any of such obligations, or the Guarantor shall deny that it has any further
liability under such Article IV, or shall give notice to such effect.
8.02          Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)          declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
(c)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
56

--------------------------------------------------------------------------------


8.03          Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and fees, premiums and scheduled periodic payments,
and any interest accrued thereon, due under any Guaranteed Swap Agreement,
ratably among the Lenders, Swap Banks in proportion to the respective amounts
described in this clause Third held by them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, (b) payment of breakage, termination or other payments,
and any interest accrued thereon, due under any Guaranteed Swap Agreement and
(c) payments of amounts due under any Guaranteed Treasury Management Agreement,
ratably among the Lenders, Swap Banks and Treasury Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
Notwithstanding the foregoing, Obligations arising under Guaranteed Treasury
Management Agreements and Guaranteed Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Guaranteed Party Designation Notice, together with such supporting documentation
as the Administrative Agent may request, from the applicable Treasury Management
Bank or Swap Bank, as the case may be.  Each Treasury Management Bank or Swap
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.
57

--------------------------------------------------------------------------------


ARTICLE IX
ADMINISTRATIVE AGENT
9.01          Appointment and Authority.
Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and no Loan Party shall have rights
as a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
9.02          Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.
9.03          Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:
(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information
58

--------------------------------------------------------------------------------


relating to any Loan Party or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non‑appealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04          Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
9.05          Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
59

--------------------------------------------------------------------------------


9.06          Resignation of Administrative Agent.
(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law by notice in writing to the
Borrower and such Person remove such Person as the Administrative Agent and, in
consultation with the Borrower, appoint a successor.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Administrative Agent was acting as Administrative Agent
and (ii) after such resignation or removal for as long as any of them continues
to act in any capacity hereunder or under the other Loan Documents, including
(A) acting as collateral agent or otherwise holding any collateral
60

--------------------------------------------------------------------------------


security on behalf of any of the Lenders and (B) in respect of any actions taken
in connection with transferring the agency to any successor Administrative
Agent.
9.07          Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08          No Other Duties; Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
9.09          Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations
arising under the Loan Documents that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.09 and
10.04) allowed in such judicial proceeding; and
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment
61

--------------------------------------------------------------------------------


or composition affecting the Obligations or the rights of any Lender to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
9.10          Guaranty Matters.
The Lenders (including in their respective capacities as potential Treasury
Management Banks and Swap Banks) irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release the Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.  Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release the Guarantor from its obligations
under the Guaranty, pursuant to this Section 9.10.
9.11          Treasury Management Banks and Swap Banks.
No Treasury Management Bank or Swap Bank that obtains the benefit of Section
8.03 or the Guaranty by virtue of the provisions hereof shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Guaranty)
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article IX to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Guaranteed Treasury
Management Agreements and Guaranteed Swap Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Guaranteed Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Treasury Management Bank or Swap Bank, as the case may be.  The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Guaranteed Treasury Management Agreements and Guaranteed Swap
Agreements.
9.12          ERISA Matters.
(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:
(i)          such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments,
(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
62

--------------------------------------------------------------------------------


(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)          In addition, unless subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in subclause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that:
(i)          none of the Administrative Agent or any of its Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),
(ii)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),
(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and
(v)          no fee or other compensation is being paid directly to the
Administrative Agent or any of its Affiliates for investment advice (as opposed
to other services) in connection with the Loans, the Commitments or this
Agreement.
63

--------------------------------------------------------------------------------


(c)          The Administrative Agent hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE X
MISCELLANEOUS
10.01          Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
further, that
(a)          no such amendment, waiver or consent shall:
(i)          extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);
(ii)          postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;
(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary to (A) amend the definition of “Default Rate” or waive any
obligation of the Borrower to pay at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;
64

--------------------------------------------------------------------------------


(iv)          change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;
(v)          change any provision of this Section 10.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby; or
(vi)          release the Borrower without the consent of each Lender, or,
except in connection with a transaction permitted under Section 7.10 or Section
7.11, all or substantially all of the value of the Guaranty without the written
consent of each Lender whose Obligations are guaranteed thereby, except to the
extent such release is permitted pursuant to Section 9.10 (in which case such
release may be made by the Administrative Agent acting alone); and
(b)          unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;
provided, however, that notwithstanding anything to the contrary herein, (i)
each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (ii) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary the Administrative Agent
and the Borrower may amend, modify or supplement this Agreement or any other
Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.
10.02          Notices; Effectiveness; Electronic Communications.
(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all
65

--------------------------------------------------------------------------------


notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)          if to any Loan Party or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and
(ii)          if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)          Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail, FpML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY
66

--------------------------------------------------------------------------------


OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)          Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)          Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic or electronic notices and Loan Notices) purportedly given
by or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
10.03          No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right,
67

--------------------------------------------------------------------------------


remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04          Expenses; Indemnity; and Damage Waiver.
(a)          Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
and documented out‑of‑pocket expenses incurred by the Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out‑of‑pocket expenses
incurred by the Administrative Agent or any Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent or
any Lender) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such reasonable and documented out‑of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
(b)          Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof) and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Loan Party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds
68

--------------------------------------------------------------------------------


therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c)          Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)          Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
(f)          Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.
69

--------------------------------------------------------------------------------


10.05          Payments Set Aside.
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
10.06          Successors and Assigns.
(a)          Successors and Assigns Generally.  The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder or thereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)          Minimum Amounts.
(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
70

--------------------------------------------------------------------------------


(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned;
(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
(A)          the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5)  Business
Days after having received notice thereof; and
(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) any unfunded Term Loan Commitment if such assignment is to a Person that
is not a Lender with a Term Loan Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, and (y) any Term Loan if such
assignment is to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund with respect to a Lender.
(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)          No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the
71

--------------------------------------------------------------------------------


parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)          Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(d)          Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain
72

--------------------------------------------------------------------------------


unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.  Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (vi) of Section 10.01(a) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation); provided
that such Participant (A) agrees to be subject to the provisions of Sections
3.06 and 10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)          Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
10.07          Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors
73

--------------------------------------------------------------------------------


and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to become a Lender pursuant to Section 2.01(b) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Loan Party and its obligations, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder, (ii) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent to deliver Borrower Materials or notices to the Lenders or (iii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower, or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning a Loan Party
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
10.08          Set-off.
If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, irrespective of whether or not such Lender shall
have made any demand under
74

--------------------------------------------------------------------------------


this Agreement or any other Loan Document and although such obligations of such
Loan Party are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
10.09          Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
10.10          Counterparts; Integration; Effectiveness.
This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Sections
5.01 and 5.02, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement or any other Loan Documents, or any certificate
delivered thereunder, by telecopy or other electronic imaging (e.g. “pdf” or
“tif”) means shall be effective as delivery of a manually executed counterpart
of this Agreement or such other Loan Document or certificate.
10.11          Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and
75

--------------------------------------------------------------------------------


shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.
10.12          Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent then such provisions shall be deemed to be in effect
only to the extent not so limited.
10.13          Replacement of Lenders.
If the Borrower is entitled to replace any Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)          such assignment does not conflict with applicable Laws; and
(e)          in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans pursuant to this
Section 10.13
76

--------------------------------------------------------------------------------


shall nevertheless be effective without the execution by such Non-Consenting
Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14          Governing Law; Jurisdiction; Etc.
(a)          GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
(b)          SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)          WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THE FIRST SENTENCE OF PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
77

--------------------------------------------------------------------------------


(d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15          Waiver of Right to Trial by Jury.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
10.16          No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
services regarding this Agreement provided by the Administrative Agent, are
arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) the Administrative Agent has no any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and the Administrative Agent has no obligation
to disclose any of such interests to the Loan Parties and their respective
Affiliates.  To the fullest extent permitted by Law, each of the Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
10.17          Electronic Execution of Assignments and Certain Other Documents.
The words “delivery,” “execute,” “execution,” “signed,” “signature” and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature,
78

--------------------------------------------------------------------------------


physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided, that,
notwithstanding anything contained herein to the contrary, neither the
Administrative Agent nor any Lender is under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent or such Lender pursuant to procedures approved by it;
provided, further, that without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.
10.18          USA PATRIOT Act Notice.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
10.19          Press Releases and Related Matters.
The Borrower and its Affiliates agree that they will not in the future issue any
press releases or other public disclosure using the name of the Administrative
Agent or any Lender or their respective Affiliates or referring to this
Agreement or any of the Loan Documents without the prior written consent of such
Person, unless (and only to the extent that) the Borrower or such Affiliate is
required to do so under Law and then, in any event, the Borrower or such
Affiliate will consult with such Person before issuing such press release or
other public disclosure; provided, however, the Borrower and its Affiliates
shall not be required to obtain the prior written consent of any Person or
consult with any Person prior to any public disclosure required (a) pursuant to
any federal securities laws applicable to the Borrower or any of its
Subsidiaries, (b) pursuant to the rules and regulations governing the New York
Stock Exchange or any other stock exchange or quotation service from time to
time applicable to the Borrower or any of its Subsidiaries or (c) by any other
Governmental Authority.  The Borrower and its Subsidiaries consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated by this Agreement and the
Loan Documents using the name, product photographs, logo or trademark of the
Borrower and its Subsidiaries.
10.20          [Reserved].
10.21          Appointment of Borrower.
The Guarantor hereby appoints the Borrower to act as its agent for all purposes
of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Borrower may execute such documents and provide such authorizations on behalf of
the Guarantor as the Borrower deems appropriate in its sole discretion and the
Guarantor shall be obligated by all of the terms of any such document and/or
authorization executed on its behalf, (b) any notice of communication delivered
by the Administrative Agent or a Lender to the Borrower shall be deemed
delivered to each Loan Party and (c) the Administrative Agent or the Lenders
79

--------------------------------------------------------------------------------


may accept, and be permitted to rely on, any document, authorization, instrument
or agreement executed by the Borrower on behalf of the Guarantor.
10.22          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
(i)          a reduction in full or in part or cancellation of any such
liability;
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[SIGNATURE PAGES FOLLOW]




80

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




BORROWER:
VECTREN CAPITAL, CORP.,
   
an Indiana corporation
                   
By:
/s/ Patrick Edwards
   
Name:  Patrick Edwards
   
Title:  Vice President, Treasurer, and Assistant Secretary
                   
GUARANTOR
VECTREN CORPORATION,
   
an Indiana corporation
                   
By:
/s/ Patrick Edwards
   
Name:  Patrick Edwards
   
Title:  Vice President and Treasurer
 






--------------------------------------------------------------------------------




ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent
                         
By:
/s/ Victor Diaz
   
Name:  Victor Diaz
   
Title:  Assistant Vice President
       






--------------------------------------------------------------------------------




LENDERS:
BANK OF AMERICA, N.A.,
   
as a Lender
                   
By:
/s/ Victor Diaz
   
Name:  Victor Diaz
   
Title:  Assistant Vice President
       








--------------------------------------------------------------------------------


Schedule 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
Revolving Commitment
Applicable Percentage of Revolving Commitment
Bank of America, N.A.
$200,000,000.00
100.000000000%
TOTAL
$200,000,000.00
100.000000000%








--------------------------------------------------------------------------------




Schedule 6.01


TAXPAYER IDENTIFICATION NUMBERS


Vectren Capital, Corp.:
Vectren Corporation:







--------------------------------------------------------------------------------


Schedule 6.08


SUBSIDIARIES


None.







--------------------------------------------------------------------------------


Schedule 6.14


LIENS EXISTING ON THE CLOSING DATE




None.







--------------------------------------------------------------------------------


Schedule 7.16


CERTAIN RESTRICTIONS




The payment of cash dividends on common stock of Southern Indiana Gas and
Electric Company (“SIGECO”) to Vectren Utility Holdings, Inc. (“VUHI”) is, in
effect, restricted by SIGECO’s First Mortgage Indenture (the “Mortgage”).  The
Mortgage restricts dividends to accumulated surplus available for distribution
to common stock earned subsequent to December 31, 1947 if amounts deducted from
earnings for current repairs and maintenance and provisions for renewals,
replacements and depreciation of all the property of SIGECO are less than
amounts specified in the Mortgage.  (Section 1.02 of the Supplemental Indenture
dated as of July 1, 1948, as supplemented.)  No amount was restricted against
cash dividends on common stock as of  December 31, 2017 under this restriction.







--------------------------------------------------------------------------------


Schedule 7.17


INDEBTEDNESS EXISTING ON THE CLOSING DATE


None.



--------------------------------------------------------------------------------


Schedule 10.02


CERTAIN ADDRESSES FOR NOTICES


Loan Parties:


Borrower:


Vectren Capital, Corp.
One Vectren Square
Evansville, Indiana  47708
Attention:  Patrick C. Edwards
Telephone: 812-491-4337
Telecopier: 812-491-4346
E-mail:  pcedwards@vectren.com
E-mail:  treasuryfinancerisk@vectren.com


Guarantor:


Vectren Corporation
One Vectren Square
Evansville, Indiana  47708
Attention:  Patrick C. Edwards
Telephone: 812-491-4337
Telecopier: 812-491-4346
E-mail:  pcedwards@vectren.com
E-mail:  treasuryfinancerisk@vectren.com


Administrative Agent:


For operational notices (borrowings, payments, etc.):


Bank of America, N.A.
Street Address: Building C 2380 Performance Dr. 3rd Floor
City, State ZIP Code: Richardson, TX 75082
Attention:  Tosin Akinkugbe
Telephone:  469-201-8177
Telecopier: 214-290-8377
Electronic Mail:  olutosin.akinkugbe@baml.com


Other Notices as Administrative Agent:
(Financial Statements, Compliance Certificate and other Notices to the Bank
Group)


Bank of America, N.A.
135 S LaSalle Street
Mail Code IL4-135-04-61
Chicago, IL 60603
ATTN: Victor Diaz
Telephone: 312.992.0136
Fax: 312.992.6464
Email: v.diaz@baml.com



--------------------------------------------------------------------------------


with a copy to:


Bank of America, N.A.
135 S LaSalle Street
Mail Code IL4-135-04-61
Chicago, IL 60603
ATTN: Elizabeth Brandt
Telephone: 312.992.6348
Fax: 312.992.6464
Email: elizabeth.g.brandt@baml.com















--------------------------------------------------------------------------------


Exhibit 2.02


FORM OF LOAN NOTICE


Date:  ___________, 20__


To:   Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of September 14,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Vectren Capital, Corp., an Indiana corporation
(the “Borrower”), the Guarantor party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.


The undersigned hereby requests (select one):



   ☐
A Borrowing of the Term Loan
         ☐
A conversion or continuation of the Term Loan
           
1.
On _____________________ (a Business Day).
           
2.
In the amount of $________________.
           
3.
Comprised of _________________.
     
[Type of Loan requested]
           
4.
For Eurodollar Rate Loans:  with an Interest Period of ___ [days][months].



With respect to such Borrowing, the Borrower hereby represents and warrants that
(i) after giving effect to any Borrowing of the Term Loan, (x) the Outstanding
Amount of the Term Loan does not exceed the Aggregate Term Loan Commitments, and
(y) the aggregate Outstanding Amount of the portion of the Term Loan of any
Lender does not exceed such Lender’s Term Loan Commitment and (ii) the
conditions specified in Section [5.01][5.02] of the Credit Agreement have been
satisfied on and as of the date of such Borrowing.



 
VECTREN CAPITAL, CORP.,
 
an Indiana corporation
 
 
By:
   
Name:
   
Title:
 








--------------------------------------------------------------------------------


Exhibit 2.05


FORM OF NOTICE OF LOAN PREPAYMENT


Date:  ___________, 20__



To:
Bank of America, N.A., as Administrative Agent



Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of September 14,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Vectren Capital, Corp., an Indiana
corporation (the “Borrower”), the Guarantor party thereto, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent.


The Borrower hereby notifies the Administrative Agent that on
_____________1 pursuant to the terms of Section 2.05 (Prepayments) of the Credit
Agreement, the Borrower intends to prepay/repay the following Loans as more
specifically set forth below:



   ☐
Optional prepayment of the Term Loan in the following amount(s):
                 ☐
Eurodollar Rate Loans: $_________________2
       
     Applicable Interest Period: _________________
                 ☐
Base Rate Loans:  $_______________3
 



Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.



 
VECTREN CAPITAL, CORP.,
 
an Indiana corporation
 
 
By:
   
Name:
   
Title:
 








--------------------------------------------------------------------------------

1 Specify date of such prepayment.
2 Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).
3 Any prepayment of Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $1,000,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

--------------------------------------------------------------------------------


Exhibit 2.11(a)


FORM OF NOTE


____________, 20___


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of September 14, 2018 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantor party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.





 
VECTREN CAPITAL, CORP.,
 
an Indiana corporation
 
 
By:
   
Name:
   
Title:
 






--------------------------------------------------------------------------------


EXHIBIT 3.01(a)


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of September 14,
2018, by and among Vectren Capital, Corp., an Indiana corporation (the
“Borrower”), the Guarantor party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”).


Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (c) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code, and (d) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (b) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF FOREIGN LENDER]
     
By:
   
Name:
   
Title:
   



Date: ________ __, ___







--------------------------------------------------------------------------------


EXHIBIT 3.01(b)


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of September 14,
2018, by and among Vectren Capital, Corp., an Indiana corporation (the
“Borrower”), the Guarantor party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”).


Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (c) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (d) it is not
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF PARTICIPANT]
     
By:
   
Name:
   
Title:
   



Date: ________ __, ___





--------------------------------------------------------------------------------


EXHIBIT 3.01(c)


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of September 14,
2018, by and among Vectren Capital, Corp., an Indiana corporation (the
“Borrower”), the Guarantor party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”).


Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, and (e) none of its direct or indirect partners/members
is a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
     
By:
   
Name:
   
Title:
   



Date: ________ __, ___





--------------------------------------------------------------------------------


EXHIBIT 3.01(d)


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of September 14,
2018, by and among Vectren Capital, Corp., an Indiana corporation (the
“Borrower”), the Guarantor party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”).


Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (d)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (ii) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
     
By:
   
Name:
   
Title:
   



Date: ________ __, ___







--------------------------------------------------------------------------------


EXHIBIT 4.01


FORM OF GUARANTEED PARTY DESIGNATION NOTICE


Date: __________, 20__


To:          Bank of America, N.A., as Administrative Agent



Re:
Credit Agreement (as amended, modified, supplemented and extended from time to
time, the “Credit Agreement”) dated as of September 14, 2018 among Vectren
Capital, Corp., an Indiana corporation (the “Borrower”), the Guarantor party
thereto, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.



Ladies and Gentlemen,


[Name of Treasury Management Bank/Swap Bank] (the “Guaranteed Party”) hereby
notifies you, pursuant to the terms of the Credit Agreement, that the Guaranteed
Party meets the requirements of a [Treasury Management Bank] [Swap Bank] under
the terms of the Credit Agreement and is a [Treasury Management Bank] [Swap
Bank] under the Credit Agreement and the other Loan Documents.


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.





     
as a [Treasury Management Bank] [Swap Bank]
       
By:
   
Name:
   
Title:
 




--------------------------------------------------------------------------------


Exhibit 5.02(d)


FORM OF OPINION




September 14, 2018




Bank of America, N.A., as Administrative Agent
135 S. LaSalle Street
Chicago, IL  60603


The Lenders which are parties to the Credit Agreement



Re:
Credit Agreement, dated as of September 14, 2018, by and among Vectren Capital,
Corp., Vectren Corporation, the Lenders signatory thereto, and Bank of America,
N.A., as Administrative Agent (the “Credit Agreement”)



Ladies and Gentlemen:


We have acted as counsel to Vectren Capital, Corp., an Indiana corporation (the
“Borrower”), and Vectren Corporation, an Indiana corporation (the “Guarantor”),
in connection with the transactions contemplated by the above-referenced Credit
Agreement. Capitalized terms used herein and not specifically defined herein
shall have the meanings ascribed to them in the Credit Agreement. The opinion is
being delivered to you pursuant to Section 5.01(e) of the Credit Agreement.
In this connection, we have examined the Credit Agreement and the Notes, if any
(collectively, the “Transaction Documents”) and such records, certificates and
other documents and such questions of law as we have considered necessary and
appropriate for the purpose of rendering the opinion set forth below (including,
without limitation, certificates of existence issued by the Indiana Secretary of
State). As to questions of fact related to such opinions, we have relied solely
upon certificates of officers of the Borrower and the Guarantor, certificates of
public officials (including, without limitation, certificates of existence
issued by the Indiana Secretary of State), and the representations and
warranties of the Borrower, the Guarantor, the Administrative Agent, and the
Lenders in the Credit Agreement.
For purposes of rendering this opinion, we have, with your consent and without
investigation, assumed:
(a)          the genuineness of the signatures of all persons (other than the
officers of the Borrower and the Guarantor) signing the Transaction Documents
and all instruments, documents, certificates, applications, consents, filings
and/or agreements related to the transactions contemplated thereby or included
in the schedules thereto (collectively, the “Pertinent Documents”);

--------------------------------------------------------------------------------


Bank of America, N.A.,
as Administrative Agent
September 14, 2018


(b)          the authority of the persons executing the Pertinent Documents on
behalf of the parties thereto (other than the Borrower and the Guarantor);
(c)          the authenticity of all documents submitted to us as originals;
(d)          the accuracy and completeness of all corporate and public documents
and records made available to us;
(e)          the conformity to authentic original documents of all documents
submitted to us as certified, conformed or photostatic copies;
(f)          the due authorization, execution and delivery of the Pertinent
Documents by the parties thereto (other than by the Borrower and the Guarantor);
(g)          the legal existence of the Administrative Agent and the Lenders;
(h)          that the Administrative Agent and the Lenders have acted in good
faith;
(i)          the compliance by the Administrative Agent and the Lenders with all
laws applicable to them that affect the validity of the transactions
contemplated by the Credit Agreement; and
(j)          that the Pertinent Documents are binding upon all the parties
thereto (other than the Borrower and the Guarantor) and that all parties thereto
(other than the Borrower and the Guarantor) will act in accordance with the
terms and provisions thereof.
In addition, we have assumed that:
(a)          all decisional authorities, statutes, rules and regulations
comprising the applicable law for which we are assuming responsibility are
published or otherwise generally accessible, in each case in a manner generally
available to lawyers practicing in the State of Indiana; and
(b)          routine procedural matters, such as service of process or
qualification to do business in the jurisdiction, will be satisfied by the party
seeking to enforce any of the Transaction Documents.
Based upon the foregoing and subject to the exceptions hereinafter set forth, we
are of the opinion that:
1.          Each of the Borrower and the Guarantor is a corporation duly
organized and validly existing under the laws of the State of Indiana and has
the corporate power and the corporate authority to execute, deliver, and perform
the Transaction Documents to which it is a party.
2.          Each of the Borrower and the Guarantor has full corporate power and
corporate authority and is duly authorized to conduct the activities in which it
is now engaged. Each of the Borrower and the Guarantor is duly qualified and
(where applicable) is in good standing as a

--------------------------------------------------------------------------------


Bank of America, N.A.,
as Administrative Agent
September 14, 2018


foreign corporation in all jurisdictions where it is required to be so
qualified, except where the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect.
3.          The execution, delivery, and performance of the Credit Agreement has
been duly authorized by all necessary corporate action on the part of the
Borrower and the Guarantor, has been duly executed and delivered by the Borrower
and the Guarantor, and the Credit Agreement constitutes a legal, valid, and
binding contract of the Borrower and the Guarantor enforceable in accordance
with its terms, except as the same may be limited by (i) the United States
Bankruptcy Code, (ii) any applicable insolvency, reorganization, moratorium,
fraudulent transfer or conveyance laws relating to or affecting the enforcement
of creditors’ rights generally, (iii) other laws, court decisions and legal and
equitable doctrines, in each case, affecting the right to specific performance,
injunctive relief and other equitable remedies (regardless of whether the
application of such principles is considered in a proceeding in equity or law).
4.          The execution, delivery, and performance of the Notes, if any, have
been duly authorized by all necessary corporate action on the part of the
Borrower, have been duly executed and delivered by the Borrower, and the Notes,
if any, constitute the legal, valid, and binding contracts of the Borrower
enforceable in accordance with their terms, except as the same may be limited by
(i) the United States Bankruptcy Code, (ii) any applicable insolvency,
reorganization, moratorium, fraudulent transfer or conveyance laws relating to
or affecting the enforcement of creditors’ rights generally, and (iii) other
laws, court decisions and legal and equitable doctrines, in each case, affecting
the right to specific performance, injunctive relief and other equitable
remedies (regardless of whether the application of such principles is considered
in a proceeding in equity or law).
5.          The issuance of the Notes, if any, and the execution, delivery and
performance by each of the Borrower and the Guarantor of the Transaction
Documents to which it is a party does not conflict with or result in any breach
of any of the provisions of or constitute a default under or result in the
creation or imposition of any lien or encumbrance upon any of the property of
either the Borrower or the Guarantor pursuant to (a) the provisions of the
Organizational Documents (as hereinafter defined) of either the Borrower or the
Guarantor, or (b) any Federal or Indiana law, rule, regulation applicable to the
Borrower or any of the Guarantors, or, to our knowledge, any order, writ,
judgment, injunction, decree, or award binding on the Borrower or the Guarantor
or (c) the Agreements listed on Schedule 1 hereto (the “Financing Documents”).
6.          To our knowledge there is no litigation, arbitration, governmental
investigation, proceeding, or inquiry pending or threatened against the Borrower
or the Guarantor which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.
7.          No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower or the
Guarantor is required to be obtained by the Borrower or the Guarantor in
connection with the execution and delivery of the Transaction Documents, the
Loans under the Credit Agreement, the payment and performance by the Borrower of
the

--------------------------------------------------------------------------------


Bank of America, N.A.,
as Administrative Agent
September 14, 2018


Obligations, or the legality, validity, binding effect or enforceability of any
of the Transaction Documents.
8.          Neither the Borrower nor the Guarantor is an “investment company” or
an entity “controlled by” an “investment company” as such terms are defined in
the Investment Company Act of 1940, as amended.
Our opinion is subject to the following qualifications and limitations:
A.          Any certificates or representations obtained by us from officers of
the Borrower or the Guarantor or others with respect to matters of fact, but not
legal conclusions, on which such opinions have been based have been relied upon
by us without independent verification.
B.          This opinion letter is limited to the current Federal laws of the
United States and the current internal laws of the States of Indiana and
Illinois (without giving effect to any conflict of law principles thereof) and
we have not considered, and express no opinion on, the laws of any other
jurisdiction.
C.          This opinion letter is dated and speaks as of the date hereof. We
have no obligation to update or supplement this opinion to reflect any facts or
circumstances that may hereafter come to our attention, even though the legal
analysis or legal conclusions contained in this opinion letter may be affected
by such changes.
D.          Whenever we have stated we assumed any matter, it is intended to
indicate that we have assumed such matter without making any factual, legal, or
other inquiry or investigation, and without expressing any opinion or stating
any conclusion of any kind concerning such matter.
E.          Whenever any statement of this opinion letter is qualified by the
phrase “to our knowledge,” “of which we are aware,” or a phrase of similar
import, such phrase is intended to mean the actual knowledge of information by
the lawyers in our firm who have been principally involved in negotiating the
subject transaction, but does not include other information that might be
revealed if there were to be undertaken a canvass of all lawyers in our firm, a
general search of our files or any type of independent investigation. Moreover,
we have not undertaken any independent investigation to determine the accuracy
or completeness of such knowledge and any limited inquiries by us should not be
regarded as such an investigation.
F.          “Organizational Documents” means the articles of incorporation,
certificate of incorporation or charter and any by-laws of a corporation.
G.          We express no opinion herein as to the validity or enforceability of
any provision of any Transaction Document that (a) purports to waive trial by
jury, (b) purports to waive or limit the right to assert any claims, remedies,
defenses or rights of setoff that any of the Borrower or the Guarantors may have
at law or in equity, (c) provides that waivers, consents, amendments or
modifications must be in writing, (d) purports to confer, waive or consent to
the jurisdiction of any court, or (e) provides for reimbursement of attorneys’
fees to the extent such attorneys’ fees are not reasonable. We express no
opinion as to any provision of any Transaction Document

--------------------------------------------------------------------------------


Bank of America, N.A.,
as Administrative Agent
September 14, 2018


relating to severability, as applied to any portion thereof deemed by a court to
be material. We further express no opinion as to the enforceability of any
provision for indemnification or contribution where such indemnification or
contribution is contrary to public policy or prohibited by law.
H.          We express no opinion regarding the applicability or effect of or
any compliance with any federal or state antitrust, securities, environmental,
ERISA, banking, zoning, health, safety, building, land use or subdivision laws,
or the rules and regulations pertaining thereto.
I.          The only opinions intended to be provided herein are those which are
expressly stated herein and no opinions by implication are intended or given.
J.          This opinion is furnished solely for your benefit in connection with
the transactions contemplated by the Credit Agreement and may not be relied upon
by, or furnished to, any other person, firm, or corporation for any other
purpose, without our prior written consent (other than permitted participants
and assigns of the Lenders) provided that this opinion letter may be furnished
to, but not relied upon by, the attorneys and auditors of the Administrative
Agent and the Lenders or as may be required of the Administrative Agent or any
Lender pursuant to any legal process or any court or governmental or regulatory
authority to which the Administrative Agent or a Lender is subject.
K.          We express no opinion with respect to any future modification,
extension or renewal of the Credit Agreement or the Notes.
L.          In connection with the opinions contained in paragraph 5 above, we
express no opinion with respect to any provision of the Financing Documents
which constitutes a financial ratio or financial covenant.



 
Very truly yours,
 
 




--------------------------------------------------------------------------------


Schedule 1


1.          Note Purchase Agreement, dated March 11, 2009, among Vectren
Corporation, Vectren Capital, Corp. and each of the purchasers named therein.


2.          Note Purchase Agreement, dated April 7, 2009, among Vectren Utility
Holdings, Inc., Indiana Gas Company, Inc., Southern Indiana Gas and Electric
Company and Vectren Energy Delivery of Ohio, Inc. and the purchasers named
therein.


3.          Note Purchase Agreement, dated September 9, 2010, among Vectren
Capital, Corp. and the purchasers named therein.


4.          Note Purchase Agreement, dated April 5, 2011, among Vectren Utility
Holdings, Inc., Indiana Gas Company, Inc., Southern Indiana Gas and Electric
Company and Vectren Energy Delivery of Ohio, Inc. and the purchasers named
therein.


5.          Note Purchase Agreement, dated November 15, 2011, among Vectren
Utility Holdings, Inc., Indiana Gas Company, Inc., Southern Indiana Gas and
Electric Company and Vectren Energy Delivery of Ohio, Inc. and the purchasers
named therein.


6.          Note Purchase Agreement, dated December 20, 2012, among Vectren
Utility Holdings, Inc., Indiana Gas Company, Inc., Southern Indiana Gas and
Electric Company and Vectren Energy Delivery of Ohio, Inc. and the purchasers
named therein.


7.          Note Purchase Agreement, dated August 22, 2013, among Vectren
Utility Holdings, Inc., Indiana Gas Company, Inc., Southern Indiana Gas and
Electric Company, and Vectren Energy Delivery of Ohio, Inc., and the purchasers
named therein.


8.          Note Purchase Agreement, dated June 11, 2015, among Vectren
Corporation, Vectren Capital, Corp. and each of the purchasers named therein.


9.          Note Purchase Agreement, dated June 11, 2015, among Vectren Utility
Holdings, Inc., Indiana Gas Company, Inc., Southern Indiana Gas and Electric
Company, and Vectren Energy Delivery of Ohio, Inc., and the purchasers named
therein.


10.          Note Purchase Agreement, dated July 14, 2017, among Vectren Utility
Holdings, Inc., Indiana Gas Company, Inc., Southern Indiana Gas and Electric
Company, and Vectren Energy Delivery of Ohio, Inc., and the purchasers named
therein.


11.          Credit Agreement, dated July 14, 2017, among Vectren Utility
Holdings, Inc., certain subsidiary guarantors, Bank of America, N.A., as
administrative agent, swing line lender and L/C issuer and the lenders party
thereto.


12.          Credit Agreement, dated July 14, 2017, among Vectren Capital,
Corp., as borrower, Vectren Corporation, as guarantor, Bank of America, N.A., as
administrative agent, swing line lender and L/C issuer and the lenders party
thereto.





--------------------------------------------------------------------------------


13.          Term Loan Credit Agreement, dated as of July 30, 2018, among
Vectren Utility Holdings, Inc., certain subsidiary guarantors, J.P. Morgan
Chase, N.A, as administrative agent and the lenders party thereto.


14.          Mortgage and Deed of Trust, dated as of April 1, 1932, between
Southern Indiana Gas and Electric Company and Bankers Trust Company (as
supplemented)..





--------------------------------------------------------------------------------


Exhibit 7.01


FORM OF COMPLIANCE CERTIFICATE


 Check for distribution to Public Lenders and private side Lenders
 Check for distribution to private side Lenders only
For the quarter/year ended _________________, 20___.


I, ______________________, [Title] of VECTREN CAPITAL, CORP., an Indiana
corporation (the “Borrower”) hereby certify that, to the best of my knowledge
and belief, with respect to that certain Credit Agreement dated as of September
14, 2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) among the Borrower, the Guarantor, the
Lenders and Bank of America, N.A., as Administrative Agent:



 
(a)
The Borrower and/or the Guarantor has delivered the following financial
statements:
            ☐
the year-end audited financial statements required by Section 7.01(a) of the
Credit Agreement for the fiscal year of the Guarantor ended as of the above
date, together with the report thereon of an independent certified public
accountant required by such section.
            ☐
either (i) the unaudited consolidated financial statements required by Section
7.01(b) of the Credit Agreement for the fiscal quarter of the Guarantor ended as
of the above date or (ii) if the Guarantor is then a “registrant” within the
meaning of Rule 1-01 of Regulation S-X of the SEC and required to file a report
on Form 10-Q with the SEC, a copy of the Guarantor’s report on Form 10-Q for
such quarterly period.  Such consolidated financial statements fairly present,
in all material respects, the financial condition, results of operations and
cash flows of the Guarantor and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.
         
(b)
Since ___________ (the date of the last similar certification, or, if none, the
Closing Date) no Default or Event of Default has occurred under the Credit
Agreement.
       
(c)
Attached hereto as Schedule 1 are detailed calculations demonstrating compliance
by the Loan Parties with the financial covenant contained in Section 7.15 of the
Credit Agreement as of the end of the fiscal period referred to above.



This ______ day of ___________, 20__.



 
VECTREN CAPITAL, CORP.,
 
an Indiana corporation
 
 
By:
   
Name:
   
Title:
 




--------------------------------------------------------------------------------


Schedule 1 to Compliance Certificate


Computation of Financial Covenants


For the quarter/year ended _________________ (“Statement Date”)



 

I.

 
 
Consolidated Debt to Capitalization Ratio
 
           
 
A.          Consolidated Indebtedness
 
 
$
         
 
B.          Consolidated Indebtedness+
Consolidated Net Worth
 
 
$
         
 
C.          Consolidated Debt to Capitalization Ratio (A ÷ B)
 
 

 
_____________ to 1.0

                       
 
Maximum permitted: .65 to 1.0
 
       








--------------------------------------------------------------------------------


Exhibit 10.06(b)


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Guarantees included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.
Assignor:
       
2.
Assignee:
     
[and is an Affiliate/Approved Fund of [identify Lender]4]
     
3.
Borrower:
Vectren Capital, Corp.
     
4.
Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement
     
5.
Credit Agreement:
Credit Agreement dated as of September 14, 2018 among Borrower, the Guarantor
party thereto, the Lenders parties thereto and Bank of America, N.A., as
Administrative Agent
     
6.
 Assigned Interest:
------------------------



Facility Assigned5
Aggregate Amount of Commitment/Loans for all Lenders*
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans6






--------------------------------------------------------------------------------

4 Select as applicable.
5 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Term Loan
Commitment,” etc.)
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
6 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

--------------------------------------------------------------------------------


 
 
 

 
$
$
%
 
$
$
%
 
$
$
%



[7.          Trade Date:          ______________]7


Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
 
[NAME OF ASSIGNOR]
       
By:
     
Title:
       
ASSIGNEE
 
[NAME OF ASSIGNEE]
       
By:
     
Title:



[Consented to and]8 Accepted:
         
BANK OF AMERICA, N.A.,
   
as Agent
           
By
       
Title:
           
[Consented to:]9
         
[VECTREN CAPITAL, CORP.]
           
By
       
Title:
   






--------------------------------------------------------------------------------

7 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
8 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
9 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

--------------------------------------------------------------------------------


ANNEX 1




          STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment

--------------------------------------------------------------------------------


and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of Illinois.



















